FORM20-F ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedDecember 31, 2012 Commission file number000-22113 EURO TECH HOLDINGS COMPANY LIMITED (Exact name of Registrant as specified in its charter) EURO TECH HOLDINGS COMPANY LIMITED (Translation of Registrant’s name into English) British Virgin Islands (Jurisdiction of incorporation or organization) 18/F Gee Chang Hong Centre, 65 Wong Chuk Hong Road, Hong Kong (Address of principal executive offices) T.C. Leung, FAX: 852-28734887 18/F Gee Change Hong Centre, 65 Wong Chuk Hong Road, Hong Kong (Name, Telephone, Email and/or Facsimile number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section12(b)of the Act. Name of each exchange on which registered: NASDAQ Ordinary Shares, no par value Securities registered or to be registered pursuant to Section12(g)of the Act. Not Applicable (Title of Class) Securities for which there is a reporting obligation pursuant to Section15(d)of the Act. Not Applicable (Title of Class) Indicate the number of issued and outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report, * 2,069,223 Ordinary Shares. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. o Yes þ No If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934. o Yes þ No Note — Checking the box above will not relieve any registrant required to file reports pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 from their obligations under those Sections. If this is an annual or transitional report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. o Yes þ No Indicate by check mark whether the registrant has submitted electronically and posed on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). þ Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act (Check one). Large accelerated filer o Accelerated filer o Non-accelerated filer þ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. þ Yes o No Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP þ International Financial Reporting Standards as issued by the International Accounting Standards Board o Other o If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. o Item 17 o Item 18 If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). o Yes þ No TABLE OF CONTENTS INTRODUCTION 4 FORWARD LOOKING STATEMENTS 4 GLOSSARY 5 PARTI 6 ITEM 3. KEY INFORMATION 6 Item 3A. Selected Financial Data 6 Item 3D. Risk Factors 8 ITEM 4. INFORMATION ON THE COMPANY 15 Item 4A. History and Development of the Company 15 Item 4B. Business Overview 16 Item 4C. Organizational Structure 21 Item 4D. Property, Plant and Equipment 22 ITEM 5. OPERATING AND FINANCIAL REVIEW AND PROSPECTS 22 Item 5A. Operating Results 23 Item 5B. Liquidity and Capital Resources 25 Item 5C. Research and Development, Patents and Licenses 28 Item 5D. Trend Information 28 Item 5E. Off Balance Sheet Arrangements 28 Item 5F. Tabular Disclosure of Contractual Obligations 29 ITEM 6. DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES 29 Item 6A. Directors and Senior Management 29 Item 6B. Compensation 30 Item 6C. Board Practices 32 Item 6D. Employees 33 Item 6E. Share Ownership 33 ITEM 7. MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS Item 7A. Major Shareholders 33 Item 7B. Related Party Transactions 33 ITEM 8. FINANCIAL INFORMATION 34 Item 8A. Consolidated Statements and Other Financial Information 34 Item 8B. Significant Changes 34 ITEM 9. THE OFFERING AND LISTING 34 Item 9A. Listing Details 34 Item 9C. Markets 35 2 ITEM 10. ADDITIONAL INFORMATION 35 Item 10A. Share Capital 35 Item 10B. Memorandum and Articles of Association 36 Item 10C. Material Contracts 37 Item 10D. Exchange Controls 37 Item 10E. Taxation 37 Item 10H. Documents on Display 39 Item 10I. Subsidiary Information 39 ITEM 11. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 40 PARTII 41 ITEM 14. MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITYHOLDERS 41 ITEM 15. CONTROLS AND PROCEDURES 41 ITEM 16. [RESERVED] Item 16A. Audit Committee Financial Expert 42 Item 16B. Code Of Ethics 42 Item 16C. Principal Accountant Fees And Services 42 Item 16D. Exemption From Listing Standards 43 Item 16E. Purchases of Equity Securities by Issuer and Affiliated Purchasers 43 PARTIII 45 ITEM 18. FINANCIAL STATEMENTS 45 ITEM 19. EXHIBITS 46 3 Back to Table of Contents Explanatory Note In addition to the financial statements of Euro Tech Holdings Company Limited (the “Company”) attached are the financial statements of Zhejiang Tianlan Environmental Protection Technology Company Limited (“Blue Sky”). The rulesof the Securities and Exchange Commission require that the Company file the financial statements of Blue Sky. INTRODUCTION In this Form 20-F, references to ”us”, “we”, the “Company” and “Euro Tech” are to Euro Tech Holdings Company Limited and its subsidiaries unless otherwise expressly stated or the context otherwise requires. Forward Looking Statements This annual report contains forward looking statements. Additional written or oral forward looking statements may be made by the Company from time to time in filings with the Securities and Exchange Commission (the “SEC” or the “Commission”) or otherwise. Such forward looking statements are within the meaning of that term in Section21E of the Securities Exchange Act of 1934 (the “Exchange Act”). Such statements may include, but not be limited to, projections of revenues, income, or loss, capital expenditures, plans for future operations, financing needs or plans, and plans relating to products or services of the Company, as well as assumptions relating to the foregoing. The words “believe,” “expect,” “anticipate,” “estimate,” “project,” and similar expressions identify forward looking statements, which speak only as of the date the statement was made. Forward looking statements are inherently subject to risks and uncertainties, some of which cannot be predicted or quantified. Future events and actual results could differ materially from those set forth in, contemplated by, or underlying the forward looking statements. Statements in this Annual Report, including those contained in the sections entitled PartI,Item 3D. “Risk Factors” and Item 5. “Operating and Financial Review and Prospects” and the notes to the Company’s Consolidated Financial Statements, describe factors, among others, that could contribute to or cause such differences. 4 Back to Table of Contents GLOSSARY The following glossary of terms may be helpful in understanding the terminology used in this Annual Report. Ambient Air: Atmospheric air (outdoor as opposed to indoor air). Anaerobic: Treating waste water biologically in the absence of air. Atomic Spectrometer: An analytical instrument used to measure the presence of an element in a substance by testing a sample which is aspirated into a flame and atomized. The amount of light absorbed or emitted is measured. The amount of energy absorbed or emitted is proportional to the concentration of the element in the sample. Coalescer: A process that coalesces smaller oil particles to form larger oil particles that can readily float to a tank’s surface. Colorimeter: An analytical instrument that measures substance concentration by color intensity when the substance reacts to a chemical reagent. Flow Injection Analyzer: An analytical instrument with a special sampling system that uses a continuous stream of reagent(s) into which fluid samples are injected. Human Machine Interface Software: A type of software to interface (or coordinate) the interaction between machine or equipment and a human being. Lamella: Synthetic media installed in a clarifier tank to assist in particle flocculation (coming together in a “floc” or “flakes”) Mass Spectrometer: An analytical instrument that separates and identifies chemical constituents according to their mass-to-charge ratios and is used to identify organic compounds. Membrane Biological Reactor (MBR): A suspended-growth bioreactor combined with a membrane liquid/solids separation unit. The “MBR” uses an advanced membrane technology that treats biological wastes to a quality level which in many industries is sufficient for reuse or low-cost disposal to sewers. Multi-Channel Digital Recorder: A device that measures and records more than one input of a digitized signal (signal in the form of pulses). Nitrosamines. A group of carcinogenic compounds, which are a component of cigarette smoke, cause cancer in a number of organs, particularly in the liver, kidneys, and lungs. pH Controller: A process instrument that measures and controls the acidity or alkalinity of a fluid. Reagent: A chemical substance used to cause a chemical reaction and detect another substance. Sequential Batch Reactor (SBR): A waste-water treatment process that combines aeration and settling in one reactor tank thus saving on space. Used for the treatment of industrial waste-water as well as municipal sewage. The SBR is a batch process that is ideal for waste-waters of changing characteristics. 5 Back to Table of Contents NOTE AT THE CLOSE OF BUSINESS ON JANUARY 13, 2012, THE COMPANY EFFECTED A REVERSE STOCK SPLIT OF ALL OF ITS OUTSTANDING ORDINARY SHARES OF THE COMPANY AT A RATIO OF TWO (2) ORDINARY SHARES FOR ELEVEN (11) ORDINARY SHARES. IMMEDIATELY UPON THE REVERSE SPLIT BECOMING EFFECTIVE, EVERY ELEVEN (11) ORDINARY SHARES OUTSTANDING PRIOR TO THE REVERSE SPLIT WERE CHANGED AND RECLASSIFIED INTO TWO (2) ORDINARY SHARES. ANY OWNER OF LESS THAN A SINGLE FULL ORDINARY SHARE AFTER THE REVERSE SPLIT RECEIVED CASH IN LIEU OF ANY FRACTIONAL INTEREST. THE INFORMATION CONTAINED HEREIN GIVES RETROACTIVE EFFECT TO THE REVERSE SPLIT FOR ALL PERIODS PRESENTED. PART I ITEM 3. KEY INFORMATION ITEM 3A. SELECTED FINANCIAL DATA SELECTED FINANCIAL INFORMATION (Amounts expressed in thousands, except share and per share data and unless otherwise stated) The selected consolidated statement of operations and comprehensive income/(loss) data for years ended December 31, 2012, 2011 and 2010 and the selected consolidated balance sheet data as of December 31, 2012 and 2011 set forth below are derived from audited consolidated financial statements of the Company included herein and should be read in conjunction with, and are qualified in their entirety by reference to such financial statements, including the notes thereto and “Item 5. Operating and Financial Review and Prospects.” The selected consolidated statement of operations and comprehensive income/(loss) data for the years ended December 31, 2009 and 2008 and the selected consolidated balance sheet data as of December 31, 2010, 2009 and 2008 set forth below are derived from audited consolidated financial statements of the Company which are not included herein. US$ US$ US$ US$ US$ Balance Sheet Data: Cash and cash equivalents Working capital(1) Total assets Short-term debt(2) 0 0 0 0 0 Net assets Capital Stock (1) Current assets minus current liabilities. (2) Short-term debt includes short-term borrowings and current portion of long-term bank loans. 6 Back to Table of Contents US$ US$ US$ US$ US$ Statement of Operations and Comprehensive Income/(loss) Data: Revenue Cost of revenue ) (15,322 ) (16,564 ) (20,876 ) (24,154 ) Gross profit Selling and Administrative Expenses ) (6,565 ) (7,119 ) (6,598 ) (7,214 ) Operating (loss)/income ) (1,674 ) (1,378 ) (138 ) Interest Income 46 60 42 37 45 Other income, net 48 82 9 71 (Loss)/gain on disposal of fixed assets ) 1 (10 ) - Income/(loss) before taxes 13 (1,204 ) (1,326 ) (40 ) Income (taxes)/benefit ) 63 (154 ) (218 ) (321 ) Equity in profit of affiliates 9 Net (Loss)/Income ) (10 ) (757 ) Less: net (income)/loss attributable to non-controlling interest ) (330 ) (305 ) (363 ) Net (loss)/income attributable to the Company ) (1,087 ) 32 Other comprehensive (loss)/income Net (loss)/income ) (10 ) (757 ) Foreign exchange translation adjustments - 10 Comprehensive (loss)/income ) ) Less: Comprehensive (income)/loss attributable to non-controlling interest ) ) Comprehensive (loss)/income attributable to the Company ) ) 41 Net (loss)/income per Ordinary Share-Basic ) (0.52 ) -Diluted ) (0.51 ) Weighted Average Number of Ordinary Shares Outstanding Basic Diluted The Company maintains its books and records in United States dollars (“US$”). Its subsidiaries, retail shops and affiliates maintain their books and records either in US$, Hong Kong dollars (“HK$”) or in Chinese Renminbi (“RMB”). The Hong Kong dollar is freely convertible into other currencies (including the US dollar). Since 1983, the Hong Kong dollar has effectively been officially linked to the US dollar at the rate of approximately HK$ 7.80 US$ 1.00. However, the market exchange rate of the Hong Kong dollar against the US dollar continues to be influenced by the forces of supply and demand in the foreign exchange market. Exchange rates between the Hong Kong dollar and other currencies are influenced by the rate between the US dollar and the Hong Kong dollar. Since 1994, the conversion of Renminbi into foreign currencies, including U.S. dollars, has been based on rates set by the People’s Bank of China, which are set daily based on the previous day’s interbank foreign exchange market rates. From 1994 through 2004, the official exchange rate for the conversion of Renminbi to U.S. dollars was generally stable and maintained at the rate of approximately RMB 8.30 US$ 1.00. However, from 2008 through 2012, the Renminbi has fluctuated and at the end of 2012, 2011, 2010, 2009 and 2008, the exchange rates were approximately,RMB6.3086 US$ 1.00,RMB6.3585 US$ 1.00, RMB 6.6018 US$1.00, RMB 6.8282 US$ 1.00, and RMB 6.8251 US$ 1.00, respectively. The value of the Renminbi fluctuates and is subject to changes in PRC political and economic conditions. 7 Back to Table of Contents The high, low and average exchange rate set forth below: RateatPeriodEnd Low High Average US$to RMB Fiscal 2008 Fiscal 2009 Fiscal 2010 Fiscal 2011 Fiscal 2012 US$ to HK$ Fiscal 2008 Fiscal 2009 Fiscal 2010 Fiscal 2011 Fiscal 2012 TheFollowingMonths Low High Average US$to RMB July2012 August2012 September2012 October2012 November2012 December2012 US$ to HK$ July2012 August2012 September2012 October2012 November2012 December2012 ITEM 3D. RISK FACTORS You should carefully consider all of the information set forth in this annual report and the following risk factors. The risks below are not the only ones we face. Additional risks not currently known by us or that we deem immaterial may also impair our business operations. Our business, financial condition or results of operations could be materially adversely effected by any of these risks. This annual report also contains forward looking statements that involve risks and uncertainties. Our results could materially differ from those anticipated in these forward looking statements as a result of certain factors, including the risks we face as described below and elsewhere. See “Forward Looking Statements.” Certain Risks Relating To Doing Business In Hong Kong And The People’s Republic Of China (the “PRC” or “China”). PRC Sovereignty Over Hong Kong Still Developing. The Company’s executive and principal offices are located in Hong Kong, a Special Administrative Region of China (or “SAR”; Hong Kong is sometimes herein referred to as the “Hong Kong SAR”). As provided in the Sino-British Joint Declaration on the Question of Hong Kong (the“Joint Declaration”) and the Basic Law of the Hong Kong SAR of China (the “Basic Law”), the Hong Kong SAR is provided a high degree of autonomy except in foreign and defense affairs. The PRC’s political system and policies are not practiced in Hong Kong. Under this principle of “one country, two systems”, Hong Kong maintains a legal system that is based on common law and is different from that of the PRC. 8 Back to Table of Contents There appears to be a developing friction between Hong Kong residents pressing for greater democracy and the new government leadership in Beijing. Leadership personnel at Beijing’s liaison office in Hong Kong have been abruptly replaced. The new liaison office director has called for Hong Kong to enact new internal security regulations and vowed resistance to any “foreign forces” that may try to intervene in Hong Kong politics. The formula for the preservation of Hong Kong’s independent legal and economic system under Chinese sovereignty has been referred to as “one country, two systems.” The new liaison office director has been emphasizing the “one country” aspect of the formula stating that China’s sovereignty is always to be respected. There appears to be a deep suspicion that Hong Kong’s democracy advocates are being manipulated by the United States to cause difficulties at China’s doorstep as regional tensions rise, i.e. as China has been asserting territorial claims in the East and South China Seas. The foregoing is raising concerns that civil liberties in Hong Kong may be eroded in the years to come. At this point in time it is not possible to predict if this trend will continue and what effect it will have on the Company, if any. The Company’s results of operations and financial condition may be influenced by the political situation in Hong Kong and by the general state of the Hong Kong economy. See “ — Economic Stability Uncertain.” There can be no assurance that these past or any prospective future changes in political, economic or commercial conditions in Hong Kong and the PRC will not result in a material adverse effect upon the Company. Economic Stability Uncertain. Most economies in the Far East had suffered from an economic instability. There can be no assurance that there will be a recovery, most especially in light of the recent global economic downturn. Continued growth in the PRC depends on an adequate supply of energy. There is no assurance that adequate supplies of energy can be developed or found to fuel the PRC’s continued economic growth. The PRC’s Economic, Political And Social Conditions: Slowdown In Growth. The PRC economy differs from the economies of most developed countries in many respects, including the amount of government involvement, level of development, growth rate, control of foreign exchange and allocation of resources. While the PRC economy has experienced significant growth in the past thirty years, growth has been uneven, both geographically and among the various sectors of the economy. The PRC government has implemented various measures to encourage economic growth and guide the allocation of resources. Some of these measures benefit the overall PRC economy, but may also have a negative effect on us. For example, our financial condition and results of operations may be adversely affected by changes in applicable tax regulations, rates of currency exchange, inflation and effects to curb inflation. The PRC economy appears to be moving from a planned economy to a more market-oriented economy. Although the PRC government has implemented measures since the late 1970s emphasizing the utilization of market forces for economic reform, the reduction of state ownership of productive assets and the establishment of improved corporate governance in business enterprises, a substantial portion of productive assets in the PRC are still owned by the PRC government. In addition, the PRC government continues to play a significant role in regulating industry development by imposing industrial policies. The PRC government also exercises significant control over the PRC’s economic growth through the allocation of resources, controlling payment of foreign currency-denominated obligations, setting monetary policy and providing preferential treatment to particular industries or companies. Recently, the PRC government predicted a steep slowdown in growth from a 9.2% GDP in 2011 to a 7.5% GDP in 2012 and plans to lower growth to 7.0% GDP in 2015 with a focus on raising the incomes of the average citizen and seek a national economy less driven by investment and more by consumer demand. Although past predictions have not always proven reliable, if these predictions prove accurate, they, as well as future actions and policies of the PRC government, could suffer a material adverse effect. Also, financial reporting suggests a real estate “bubble” exists in the PRC. If a real estate “bubble” truly exists in the PRC and it bursts, the PRC’s economy and the Company could suffer a material adverse effect. The success of the Company’s activities in the PRC depends on the Company’s continued ability to overcome circumstances specifically effecting the industrial sector, including the relatively poor infrastructure, road transportation and communications network and an uncertain legal and regulatory environment. Economic Reforms MayNot Continue Or Impact Positively On The Company; Changing Business Environment. Over the past several years, the PRC’s government has pursued economic reform policies including encouraging private economic activities and decentralization of economic deregulation. It appears that the PRC government may not continue to pursue these policies or may significantly alter them to our detriment from time to time without notice. Changes in policies by the PRC government resulting in changes in laws, regulations, or their interpretation, or the imposition of confiscatory taxes, restrictions on currency conversion and imports could materially and adversely effect our business and operating results. Recently, the PRC government predicted that its annual growth rate in imports and exports would drop to 10% compared to more than 24% in 2011.The nationalization or other expropriations of private enterprises by the PRC government could result in a loss of our investments in actual funds and time and effort, in China. 9 Back to Table of Contents The Company’s results at times may also be adversely effected by: (1)changes in political, economic and social conditions in the PRC; (2)changes in government policies such as changes in laws and regulations (or their interpretation); (3)the introduction of additional measures to control inflation; (4)changes in the rate or method of taxation; (5)imposition of additional restrictions on currency conversion remittances abroad; (6)reduction in tariff protection and other import restrictions; and (7)a return to the more centrally-planned economy that existed previously. We Are Subject To International Economic And Political Risks, Over Which We Have Little Or No Control. Doing business entirely outside the United States subjects us to various risks, including changing economic and political conditions, exchange controls, currency fluctuations, armed conflicts and unexpected changes in United States and foreign laws relating to tariffs, trade restrictions, transportation regulations, foreign investments and taxation. We have no control over most of these risks and other unforeseeable risks and may be unable to anticipate changes in international economic and political conditions and, therefore, unable to alter our business practice in time to avoid the adverse effect of any of these changes. The Recent Financial Crisis and Economic Conditions May Have A Material Adverse Impact on Our Business and Financial Conditions. Worldwide economies had been deteriorating recently. Global markets have experienced significant turmoil and upheavals characterized by extreme volatility and the volatility in prices and securities and commodities, diminished credit availability, inability to access capital markets, waves of bankruptcies, high unemployment and declining consumer and business confidence. It appears that the worldwide economic deterioration has negatively impacted our revenue and other results of operation. We cannot predict the short and long-term impact of these events on our business and financial condition that may be materially and adversely effected in the future. Uneven Economic Growth. The PRC’s economy has experienced significant growth in recent years, but that growth has been uneven among various geographic regions and economic sectors. Economic reforms and growth in the PRC have been more successful in certain provinces than in others, and the continuation or increase of such disparities could adversely effect political or social stability. The PRC’s economy experienced a slowdown beginning in the fourth quarter of 2008 as a result of the global economic crisis. There can be no assurance that the PRC’s economy will grow, that if there is growth, such growth will be steady and uniform. The slowdown has had a negative effect on our business. PRC Inflation. In recent years, the PRC has not experienced significant inflation, and thus inflation has not had a significant effect on our business historically. In response to the increased inflation rate during 2004, the Chinese government announced measures to restrict lending and investment in the PRC in order to reduce inflationary pressure on the PRC’s economy; and the inflation rate was reduced in 2005 and 2006, escalated in 2007 and 2008 at a rate of 5.9%, was reduced by 0.7% in 2009 and increased by 3.3%, 5.4% and 2.6% in 2010, 2011 and 2012, respectively. Efforts by the PRC to curb inflation may also curb economic growth, increase our overhead costs and adversely affect our sales. Inflationary increases cause a corresponding increase in our general overhead. If the PRC rate of inflation continues to increases, the Chinese government may introduce further measures intended to reduce the inflation rate in the PRC. Any such measures adopted by the Chinese government may not be successful in reducing or slowing the increase in the PRC’s inflation rate. A sustained or increased inflation in the PRC may have an adverse impact on the PRC’s economy and may materially and adversely affect our business and financial results. Uncertain Legal System And Application Of Laws. The legislative trend in the PRC over the past decade has been to enhance the protection afforded to foreign investment and allow for more active control by foreign parties of foreign invested enterprises. This may not continue. In addition, as the PRC economy, business and commercial framework and legal system all continue to develop, that development may adversely affect the Company’s activities in the PRC or the ability of the Company to enter into Sino-foreign agreements. PRC Legal System Business Laws Developing. The PRC does not yet possess a comprehensive body of business law or a consolidated body of laws governing foreign investment enterprises. As a result, the enforcement, interpretation and implementation of existing laws, regulations or agreements may be sporadic, inconsistent and subject to considerable discretion. The PRC’s judiciary has not had sufficient opportunity to gain experience in enforcing laws that exist, leading to a higher than usual degree of uncertainty as to the outcome of any litigation. As the legal system develops, entities such as the Company may be adversely affected by new laws, changes to existing laws (or interpretations thereof) and preemption of provincial or local laws by national laws. Even when adequate law exists in the PRC, it may not be possible to obtain speedy and equitable enforcement of the law. 10 Back to Table of Contents Government Currency Controls. The PRC government imposes control over its foreign currency reserves in part through direct regulation of the conversion of its currency, Renminbi (“RMB”) into foreign exchange and through restrictions on foreign imports. The conversion of RMB into Hong Kong and United States Dollars (“U.S. Dollars”) must be based on rates set by the People’s Bank of China (“PBOC”), which rates are set daily based on the previous day’s Chinese interbank foreign exchange market rate with reference to current exchange rates on the world financial markets. Currently, the RMB is permitted to fluctuate within a narrow band against the U.S. Dollar. Exchange rate fluctuations may adversely effect the Company because of increases in overhead costs, adverse effects on sales, foreign currency denominated liabilities, and may materially adversely effect the value, translated into U.S. dollars, of the Company’s net fixed assets situated and to be situated in the PRC, earnings and dividends. Foreign Currency Risk. The Company operates in Hong Kong, the PRC and trades with both local and overseas customers, and is exposed to foreign exchange risk arising from various currency exposures, primarily with respect to purchases in, Hong Kong dollar, Renminbi and Euro. Foreign exchange risk arises from committed and unmatched future commercial transactions, such as confirmed import purchase orders and sales orders, recognized assets and liabilities, and net investment in the PRC operations. The Company uses derivative financial instruments such as foreign exchange contracts to hedge certain foreign currency exposures. There can be no assurances that the Company’s hedging strategies will be adequate to avoid this foreign exchange risk. Turbulent Relations With The United States Of America (“United States”). Differences between the United States and PRC governments on some political issues continue occasionally to color their relationship. These occasional controversies could materially and adversely effect our business and operations. Political or trade friction between the two countries could also materially and adversely effect the market price of our Ordinary Shares, whether or not they adversely effect our business. Certain Risks Relating To The Company’s Business Decline in Revenues; Operating Loss; Loss Before Income Taxes. In Fiscal 2008, the Company had revenues of approximately US$ 31,738, 000, operating income of approximately US$ 370,000 and income before income taxes of approximately US$ 560,000. Since Fiscal 2008, the Company’s revenues have continued to decline and its losses have increased. The Company primarily attributes the revenue reduction, operating loss and loss before income taxes to the global economic downturn and having key suppliers selling their products through China suppliers other than the Company. Exacerbating these losses in Fiscal 2010 was the further inclination of key suppliers selling their products other than through the Company and the delay of site readiness of several waste water treatment contracts including one site delayed by a fatal traffic accident. A major portion of the operating loss for Fiscal 2011 was principally from Yixing Pact Environmental Technology Company Limited and Pact Asia Pacific Limited for the amount of approximately US$932,000 as a result of loss of approximately US$632,000 for its joint venture and research and development expenses of approximately US$193,000 incurred for its ballast water treatment system. During Fiscal 2012, the Company had revenues of approximately US$21,645,000, an operating loss of approximately US$59,000 and a profit before income tax of approximately US$13,000. The principal reason for the operating loss for Fiscal 2012 was research and development expenses of approximately US$930,000 incurred for its ballast water treatment system. As the global economic downturn appears to be continuing, showing only modest positive economic improvement and the Company may face further competition by having key suppliers selling their products through China suppliers other than the Company, there can be no assurance that the Company’s revenues will not decline further and losses will not increase. Future Plans To Increase Revenue ; Decrease Losses and Return To Profitability Uncertain. The Company has been attempting to stem the decline in revenue by streamlining its activities. The Company has reduced its staff, consolidated offices and is trying to improve staff efficiencies. To date this has not been successful but the Company plans to continue these economizing efforts. Also, land and sea trials will be conducted in China in April and October of this year and, if successful, the Company hopes to receive revenues from orders to retrofit and install its ballast water treatment process into ocean going vessels. There can be no assurance that continuing its streamlining efforts and its testing of its ballast water treatment process will be successful or, if successful, that the process will result in significant revenues to the Company. Even if the Company builds a market for a product or service, the research and development and marketing of that product or service will result in losses to the Company for a significant period of time, even if that product or service ultimately becomes profitable. 11 Back to Table of Contents We Have Made And MayMake Further Acquisitions Without Your Approval. Although we endeavor to evaluate the risks inherent in any particular acquisition, there can be no assurance that we will properly or accurately ascertain all such risks. We will have virtually unrestricted flexibility in identifying and selecting prospective acquisition candidates and in deciding if they should be acquired for cash, equity or debt, and in what combination of cash, equity and/or debt. We have taken and are seeking to take equity positions in related businesses. We will not seek stockholder approval for any additional acquisitions unless required by applicable law and regulations. Our stockholders will not have an opportunity to review financial and other information on acquisition candidates prior to consummation of any acquisitions under almost all circumstances. Investors will be relying upon our management, upon whose judgment the investor must depend, with only limited information concerning management’s specific intentions. There can be no assurance that the Company will locate and successfully complete any such additional acquisitions, or any acquisition will perform as anticipated, will not result in significant unexpected liabilities or will ever contribute significant revenues or profits to the Company or that the Company will not lose its entire investment in any acquisition. Dependence Upon Management. The Company is dependent uponthe services of its executive officers, in particular Mr.T.C. Leung, the Chairman of the Company’s Board of Directors and its Chief Executive Officer. The business of the Company could be adversely effected by the loss of services of, or a material reduction in the amount of time devoted to the Company by its executive officers. The Company does not maintain “Key Man” life insurance on the lives of any of its officers and directors. See Item 6. “Directors, Senior Management and Employees.” Adverse Impact Upon The Company Of PRC’s Credit Restrictions. The Company faces increasing competition from other distributors of substantially similar products and manufacturers themselves, both foreign and Chinese. The Company faces its principal competition from foreign manufacturers and other distributors of their products situated in Hong Kong and the PRC. Competition may cause purchaser demands for price reductions and reduced profit margin. Competition With Vendors. As the Company assembles products of the kind that it presently distributes, the Company may directly compete with certain of its vendors. Any such direct competition may adversely affect its relationship with its vendors. See Item 4. “Information on the Company.” Dependence On Vendors: Lack of Long Term Arrangements: Loss of Vendors. The Company distributes supplies manufactured by a number of vendors, including, Biotage Sweden AB (“Biotage”), Hach Company-Lachat Instruments (“Hach”), Thermo Fisher Scientific Group (“Thermo”), and Stanford Research Systems, Inc. (“Stanford”), that are the Company’s largest suppliers, pursuant to short term arrangements. Although alternative sources of supply exist, there can be no assurance that the termination of the Company’s relationship with any of the above or other vendors would not have an adverse effect on the Company’s operations due to the Company’s dependence on these vendors. A substantial number of the Company’s suppliers have been selling their products into China directly and through other distributors. During Fiscal 2009, our sales to Hong Kong, expressed as a percentage of total sales increased by approximately 10%, while our sales to the PRC decreased by approximated 9% when compared to Fiscal 2008. The approximate 10% increase in sales to Hong Kong was primarily due to an increase in sales of ThermoFisher Scientific Group'sproducts. This change continued into Fiscal 2010. The approximately 9% decrease in sales to the PRC was primarily due to the global economic downturn and additional sales by our key suppliers in the PRC through distributors other than the Company. During Fiscal 2011, our sales revenue from trading activities decreased by approximately 17% as a result of a loss of vendors. During Fiscal 2012, our sales revenue from trading activities slightly decreased by approximately 5% but no significant vendors were lost. A loss of a substantial vendor or substantial number of our other vendors and/or our competing with them would have a material adverse effect on our revenues from trading activities. Risks Relating To the Company Itself; Control By T.C. Leung; Potential Conflict Of Interests. T.C. Leung, the Company’s Chairman of the Board and Chief Executive Officer, as a practical matter, is able to nominate and cause the election of all the members of the Company’s Board of Directors, control the appointment of its officers and the day-to-day affairs and management of the Company. As a consequence, Mr.Leung can have the Company managed in a manner that would be in his own interests and not in the interests of the other shareholders of the Company. See Item 6. “Directors, Senior Management and Employees” and Item 7. “Major Shareholders and Related Party Transactions.” 12 Back to Table of Contents Certain Legal Consequences of Incorporation In The British Virgin Islands; Rights Of Shareholders Not As Extensive As In U.S. Corporations. Principles of British Virgin Islands (“BVI”) corporate law relating to such matters as the validity of the Company procedures, the fiduciary duties of management and the rights of the Company’s shareholders may differ from those that would apply if the Company were incorporated in a jurisdiction within the United States. The rights of shareholders under British Virgin Islands law are not as extensive as the rights of shareholders under legislation or judicial precedent in many United States jurisdictions. Under United States law, majority and controlling shareholders generally have certain “fiduciary” responsibilities to the minority shareholders. United States shareholder action must be taken in good faith and actions by controlling shareholders in a United States jurisdiction and executive compensation which are obviously unreasonable may be declared null and void. The BVI law protecting the interests of the minority shareholders is not as protective in all circumstances as the law protecting minority shareholders in United States jurisdictions. The shareholders of the Company may have more difficulty in protecting their interests in the face of actions by the Company’s Board of Directors, and may have more limited rights, than they might have as shareholders of a company incorporated in many United States jurisdictions. Anti-Takeover Provisions. The Company has 5,000,000 shares of “blank check preferred stock” authorized. The “blank check preferred stock” is intended to strengthen the Company’s ability to resist an unsolicited takeover bid and may be deemed to have an anti-takeover effect. The Board of Directors has the right to fix the rights, terms and preferences at the time of issue of “blank check preferred stock” without further action by our shareholders. Uncertainty Of Enforcing United States Judgments. There is some uncertainty whether BVI courts would enforce judgments of the courts of the United States and of other foreign jurisdictions, or enforce actions brought in the BVI which are based upon the securities laws of the United States. A final monetary judgment obtained in the United States will be treated as a cause of action in itself by the BVI courts so that no retrial of the issues would be necessary, provided that material preconditions are met and the proceedings pursuant to which judgment was obtained were not contrary to the rulesof natural justice. All of the Company’s directors and executive officers reside outside of the United States, service of process upon the Company and such persons may be difficult to effect in the United States upon all such directors and officers. All of the Company’s assets are and will be located outside of the United States, in Hong Kong and the PRC, and any judgment obtained in the United States may not be enforced in those jurisdictions. Hong Kong courts will not directly enforce against the Company or such persons judgments obtained in the United States. There is also substantial doubt as to the enforceability in the PRC of actions to enforce judgments of the United States’ courts arising out of or based on the ownership of the securities, including judgments arising out of or based on the civil liability provisions of United States federal or state securities laws or otherwise. See “— Certain Legal Consequences of Incorporation in the British Virgin Islands; Rights of Shareholders not as Extensive as in U.S. Corporations.” Being A Foreign Private Issuer Exempts Us From Certain Securities And Exchange Commission (“Commission”) And NASDAQ QMX (“NASDAQ”) Requirements. We are a foreign private issuer within the meaning of rulespromulgated under the Securities Exchange Act of 1934 (the “Exchange Act”). As such, with certain limitations, we are exempt from certain provisions applicable to United States public companies including: (1)the rulesunder the Exchange Act requiring the filing with the Commission of quarterly reports on Form10-Q or current reports on Form8-K; (2)the sections of the Exchange Act regulating the solicitation of proxies, consents or authorizations in respect of a security registered under the Exchange Act; (3)the provisions of Regulation FD aimed at preventing issuers from making selective disclosures of material information; and (4)the sections of the Exchange Act requiring insiders to file public reports of their stock ownership and trading activities and establishing insider liability for profits realized from any “short-swing” trading transaction (i.e., a purchase and sale, or sale and purchase, of the issuer’s equity securities within less than six months). Because of these exemptions, investors are not afforded the same protections or information generally available to investors holding shares in public companies organized in the United States. Our Securities Must Continue To Meet Qualitative And Quantitative Listing Maintenance Criteria For NASDAQ: Recent Deficiency Cured. Our securities are quoted and traded on NASDAQ. There can be no assurance that we will continue to meet both the qualitative and quantitative criteria for continued quotation and trading of our securities on NASDAQ. One of NASDAQ’s listing requirements is the maintenance of a closing bid price of US$ 1.00 per share. During periods of time in 2008 and 2009 the Company was not in compliance with that requirement but NASDAQ had generally suspended that requirement and others due to market conditions and/or the US$1.00 per share bid price was not met for a sufficient period of time to cause a NASDAQ deficiency action. 13 Back to Table of Contents On September 20, 2011, the Company received a deficiency letter from NASDAQ that the Company was no longer in compliance with NASDAQ’s listing maintenance rule for failing to have a bid price of at least US$ 1.00 per share for the prior thirty trading days. In order to regain compliance, in January 2012, the Company effected a combination or reverse stock split of its issued Ordinary Shares. On February 1, 2012, the Company received a letter from NASDAQ advising that as the bid price for the Company’s Ordinary Shares had risen above US$ 1.00 for the required period of time, the Company was in compliance with NASDAQ’s maintenance listing requirements. On April 17, 2013, the closing price of the Company’s Ordinary Shares was US$2.91. If we are unable to meet the continued quotation criteria of NASDAQ and are suspended from trading on these markets, our securities could possibly be traded in the over-the-counter market and be quoted in the so-called “pink sheets” or, if then available, the OTC Bulletin Board. In such an event, an investor would likely find it more difficult to dispose of, or even obtain accurate quotations of, our securities. See “- We Are Also Required To Meet Certain, But Not All Corporate Governance Criteria Applicable to NASDAQ Listed Issuers.” We Are Also Required To Meet Certain, But Not All, Corporate Governance Criteria Applicable To NASDAQ Listed Issuers. Although, in the past, we have been able to satisfy corporate governance criteria applicable to NASDAQ, those criteria are difficult to comply with and include, among other things: (a)a heightened degree of independence of members of the board of directors with independent directors to, among other things: hold regular meetings among themselves only; (b)establishment of a code of conduct addressing compliance with laws; and (c)a limit on payments to independent directors and their family members (other than for services on the board of directors). These corporate governance requirements and a strict definition of “independent director” make it more difficult to find independent directors for our Board of Directors. There is intense competition for qualified independent directors, including those persons with accounting experience and financial statement acumen to serve on audit committees. We believe that continued compliance with the corporate governance requirements applicable to NASDAQ listed issuers may be difficult and increase our costs and expenses as the costs of finding and compensating independent directors escalate and the costs of administering their new powers and responsibilities is an added financial burden. If we are unable to attract and keep a sufficient number of independent directors willing to take on the responsibilities imposed by such ruleson what we believe to be commercially reasonable terms, our securities may be delisted from NASDAQ. (See “-Being a ‘Controlled Company’ Exempts Us From Certain Other Corporate Governance Criteria Applicable to NASDAQ Listed Issuers.”) Being A “Controlled Company” Exempts Us From Certain Other Corporate Governance Criteria Applicable To NASDAQ Listed Issuers. As a result of T.C. Leung, the Company’s Chairman of theBoard and Chief Executive Officer beneficially owning the majority voting power of our Ordinary Shares, we are a “controlled company” as that term is defined in rulesand regulations applicable to NASDAQ listed issuers. As a “controlled company”, we are not required to comply with certain NASDAQ corporate governance criteria including, among other things, the requirements that the majority of our Board be independent directors, and their having the authority to approve director nominations and executive officer compensation. We Are Not Subject To Various Corporate Governance Measures, Which MayResult In Shareholders Having Limited Protections. Recent Federal legislation, including the Sarbanes-Oxley Act of 2002 (“SOX”), has resulted in the adoption of various corporate governance measures by securities exchanges and NASDAQ designed to promote the integrity of the corporate management and the securities markets. Being a “controlled company,” we are exempt from many, but not all, of those requirements. Furthermore, the absence of such practices with respect to our Company may leave our shareholders without protections against interested director transactions, conflicts of interest and similar matters. We MayBe Exposed To Potential Risks Relating To Our Internal Controls Over Financial Reporting. Pursuant to Section404 of SOX, the SEC adopted rulesrequiring public companies to include a report of management on the company’s internal controls over financial reporting in their annual reports, including Form20-F. We expend significant resources in developing and maintaining the necessary documentation and testing procedures required by SOX, there is a risk that we will not maintain compliance with all of these requirements. In the event we identify significant deficiencies or material weaknesses in our internal controls that we cannot remediate in a timely manner our ability to obtain equity or debt financing could suffer and the market price of our shares could decline. 14 Back to Table of Contents The Market Price Of Our Securities Has Been Fluctuating Widely. During the past several years, the market price of our Ordinary Shares has fluctuated widely on occasion. Except for the price declines that the Company attributes to the current global economic downturn, the Company knows of no reason for these wide fluctuations. See Item 9.C- “Markets.” There Are Risks In Purchasing Low-Priced Securities. If our securities were to be suspended or delisted from NASDAQ, they could be subject to rulesunder the Exchange Act which impose additional sales practice requirements on broker-dealers who sell such securities to persons other than established clients and “accredited investors”. For transactions covered by such rules, a broker-dealer must make a special suitability determination of the purchaser and have received the purchaser’s written consent to the transaction prior to the sale. Consequently, such rulesmay affect the ability of broker-dealers to sell our securities and the ability to sell any of our securities in any secondary market that may develop for such securities. In the event our securities are no longer listed on NASDAQ or are not otherwise exempt from the provisions of the SEC’s “penny stock” rules, such rulesmay also affect the ability of broker-dealers and investors to sell our securities. There Is No Assurance Of A Continued Public Market For Our Securities. There can be no assurance that a trading market for our Ordinary Shares will continue. We May Be Considered To Be A Passive Foreign Investment Company For The 2012 Calendar Year And May Be A Passive Foreign Investment Company For Future Years, Which Would Result In Adverse U.S. Federal Income Tax Consequences To U.S. Holders Of Our Ordinary Shares. A non-U.S. corporation will be considered a passive foreign investment company (“PFIC”) for U.S. income tax purposes, for any taxable year if either (i)at least 75% of its gross income is passive income or (ii)at least 50% of the value of its assets (based on an average of the quarterly values of the assets during a taxable year) is attributable to assets that produce or are held for the production of passive income. The annual PFIC determination to be made by a U.S. holder of our ordinary shares is an inherently factual determination and there is limited guidance regarding the application of the PFIC rules to specific situations. We currently hold a substantial amount of cash and cash equivalents, and investments in PRC enterprises, and the value of our goodwill and other assets may be based in part on the market price of our ordinary shares, which has experienced significant fluctuations. Although the determination of PFIC status is subject to factual uncertainties because it depends upon the valuation of our ordinary shares, as well as our goodwill and other assets and income, we are uncertain if we would be considered to be a PFIC for 2012. In addition, as the determination of PFIC status is made on an annual basis and depends on variables over which we have limited control, there can be no assurance that we will not be a PFIC for 2012 or any future years. If we are a PFIC in any year, U.S. Holders will be subject to certain adverse United States federal income tax consequences, and are urged to consult with his or her tax advisor. See “ Item10 Taxation—United States Federal Income Taxation .” If we become directly subject to the recent scrutiny involving U.S.-listed Chinese companies, we may have to expend significant resources to investigate and/or defend the matter, which could harm our business operations, stock price and reputation and could result in a complete loss of your investment in us. Recently, U.S. public companies that have substantial operations in China have been the subject of intense scrutiny by investors, financial commentators and regulatory agencies. Much of the scrutiny has centered around financial and accounting irregularities and mistakes, a lack of effective internal controls over financial reporting and, in many cases, allegations of fraud. As a result of the scrutiny, the publicly traded stock of many U.S. listed China-based companies that have been the subject of such scrutiny has sharply decreased in value. Many of these companies are now subject to shareholder lawsuits and/or SEC enforcement actions that are conducting internal and/or external investigations into the allegations. If we become the subject of any unwarranted scrutiny, even allegations that are not true, we may have to expend significant resources to investigate such allegations and/or defend the Company. Such investigations or allegations will be costly and time-consuming and distract our management from our business plan and could result in our reputation being harmed and our stock price could decline as a result of such allegations, regardless of the truthfulness of the allegations. ITEM 4. INFORMATION ON THE COMPANY ITEM 4A. HISTORY AND DEVELOPMENT OF THE COMPANY The Company was organized under the laws of the British Virgin Islands on September30, 1996 for the purposes of raising capital and for acquiring all the outstanding capital stock of Euro Tech (Far East) Limited, a Hong Kong corporation involved in the distribution of advanced water treatment equipment (“Far East”). In March1997, the Company acquired all the issued and outstanding capital stock of Far East and it became a wholly-owned subsidiary and was the primary operational entity of the Company. 15 Back to Table of Contents During Fiscal 2005, we completed our plan to increase our equity position in Yixing Pact Environmental Technology Company Limited (“Yixing”) and Pact Asia Pacific Limited (“Pact”), companies engaged in water and waste-water treatment solution business. We had previously owned thirty (30%) percent of their capital stock. With the addition of twenty-one (21%) percent of Pact’s and Yixing’s capital stock in October2005, they became our majority-owned subsidiaries. In January 2010, we acquired an additional two percent (2%) interest in Pact, increasing our ownership to fifty-three (53%) percent of Pact. The foregoing purchases of Yixing and Pact were made from Tamworth Industrial Limited (“Tamworth”). In July 2011, we acquired additional 5% equity interests in Yixing and Pact for a total consideration of approximately US$ 234,000 from Tamworth. Pact and Yixing, situated in Shanghai, specialize in the design, manufacture and operation of water and waste-water treatment plants in several industries situated in China. Pact and Yixing, through associates and business alliances, also conduct similar operations in the Middle East. In Novemberof 2006 we established Shanghai Euro Tech Environmental Engineering Company Ltd. (“Shanghai — Environmental”) as a wholly-owned subsidiary under the laws of the People’s Republic of China, to carry on our environmental engineering department with that line of business and its personnel transferred from our subsidiary, Euro Tech (Far East) Ltd. Shanghai — Environmental is focusing on our water and waste-water treatment engineering business. China’s rapid economic growth had led it to become one of the world’s largest emitters of sulfur dioxide. The damage due to acid rain caused by sulfur dioxide is vast, and is also affecting the neighboring countries as air currents transport sulfur dioxide. To tackle these environmental and geo-political issues, China has established targets to reduce key pollutants, namely, sulfur dioxide, nitrogen oxides and suspended particulates. Heavy polluters are being warned to reduce their emissions or face penalties. We believe that as a result, the demand of desulphurization and dust removal equipment will increase accordingly. In August2007, Far East acquired a 20% equity interest in Zhejiang Tianlan Environmental Protection Technology Company Limited (“Blue Sky”), founded in 2000, forapproximately US$4,648,000. Blue Sky provides design and general contracting services, equipment manufacturing, installation, testing and operation management for the purification treatment of industrial waste gases (specifically as desulphurization, flue gas de-nitration, dust removal) emitted from various boilers and industrial furnaces of power plants, steelworks and chemical plants. By securing an equity stake in Blue Sky’s business, we have a strategic partner to work within China’s environmental protection business. With Blue Sky’s technology and technical support, we believe we are able to provide services and environmental solutions not only for water and waste-water treatment but also for air pollution control for industrial clients in China. Blue Sky's revenue and net income have steadily increased during Fiscal 2010 and Fiscal 2011. During Fiscal 2012, Blue Sky’s sales orders increased by 27%. However, the delay in implementation of some major projects resulted in decrease in revenues and net incomes. In 2012, to fund its intermediate expansion plans, Blue Sky had submitted an initial public offering application with the appropriate government authorities in China. Blue Sky has recently decided to withdraw the listing plans because of declining profits in Fiscal 2012. In January2008, we acquired a 20% equity interest in Zhejiang Jia Huan Electronic Co. Ltd., (“Jia Huan”) for approximately US$2,610,000. Jia Huan has been in the environmental protection business since 1969. Approximately 95% of Jia Huan’s business is related to air pollution control and less than 5% is related to water and wastewater treatment. Jia Huan designs and manufactures automatic control systems and electric voltage control equipment for electrostatic precipitators which are used as air purification equipment for power plants, cement plants and incinerators to remove and collect dust and pollutants from exhaust stacks. ITEM 4B. BUSINESS OVERVIEW. The Company had been primarily a distributor of a wide range of advanced water treatment equipment (including chlorination equipment), laboratory instruments, analyzers, test kits and related supplies and power generation equipment (including recorders and power quality analyzers). The Company acts as an exclusive and non-exclusive distributor for well-known manufacturers of such equipment, primarily to commercial customers and governmental agencies or instrumentalities in Hong Kong and the PRC. The Company distributes products through its Hong Kong headquarters, its trading companies and representative offices in Beijing, Shanghai, Guangzhou, Chongqing, Xi´An, Shenyang, and Urumqi. Laboratory instruments, analyzers and test kits are used to analyze the chemical content and ascertain the level of impurities or other contaminants in water. The Company distributes analytical re-agents and chemicals to support testing systems of laboratory and portable instruments, process analyzers and portable test kits and assist in the analysis process. The Company offers a wide variety of test kits to test water quality. The Company believes that these portable test kits are easy to use and preadapted for rugged field use. These test kits are used to monitor drinking water distribution systems. Laboratory and portable instruments generally consist of analytical instruments including, but not limited to the following: spectrophotometers, colorimeters, turbidimeters, ion-selective electrodes, chemical oxygen demand apparati, digestion apparati, and precision re-agent dispensing devices which are used to test and monitor impurities and contaminants in water systems. See “Glossary.” 16 Back to Table of Contents The Company also distributes continuous-reading process analyzers, process turbidimeters, pH controllers and analyzer accessories. These products are generally used to monitor and control drinking water quality to ensure that water treatment procedures comply with regulatory standards. See “Glossary.” To allow the Company to bid on larger water, waste-water and power generation projects, we acquired Pact and Yixing(“Pact-Yixing”). The Company believes that the Pact-Yixing business is complementary to the Company’s business as the Company expects to have a competitive advantage by offering customers and potential customers not only hardware but solutions to engineering problems as well. Pact-Yixing have completed a substantial number of industrial water and waste-water treatment projects in the PRC. The majority of these projects are for large multinational manufacturing facilities for clients from the USA, Europe and Japan. Process design as well as mechanical and electrical engineering are completed in-house and manufacturing contracted to approved fabricators of components. Fabrication drawings are also done in-house for submittal to said fabricators under the supervision of Pact-Yixing’s quality control engineers. Pact-Yixing clients cover a varied spectrum of industries covering semiconductor, pharmaceutical, petrochemicals, auto and auto parts, steel, food and beverage and beauty products. For example, in February2010, Pact entered into an agreement with a stainless steel manufacturer providing for an aggregate of up to US$3,800,000 for the engineering, design, supply, equipping, installation, personnel training and commissioning of waste water treatment, direct water cooling, indirect cooling tower water, potable water treatment and industrial water treatment systems in Jiangsu, China. The systems have been completed as of December 31, 2011. The contract price has now been fully paid. The water and waste-water treatment processes applied at Pact-Yixing cover chemical, physical, biological and membrane separation. A combination of those processes are normally used to treat a specific industrial process feed or effluent. With respect to the water treatment side of Pact-Yixing’s business, they design and build filtration equipment, ion-exchange softeners and demineralizers, reverse osmosis, electro-deionization, chemical treatment systems and package type mobile water treatment plants. As for waste-water treatment, Pact-Yixing design and build biological treatment systems, oil coalescers, dissolved air flotation, lamella clarifiers, chemical reactor tanks, ultrafiltration, microfiltration, dewatering systems and package type mobile sewage treatment plants. Biological treatment plants cover both aerobic and anaerobic processes. State-of-the-art aerobic processes of SBR (sequential batch reactors) and MBR (membrane biological reactors) are technologies also covered by Pact-Yixing. See “ Glossary .” In 2006, Pact-Yixing commenced selling water and waste-water treatment equipment. PACT and Engineering FZC (“PACTFZC”), a Middle Eastern water treatment company based in Dubai, and a third party formed a joint venture. PACT invested US$300,000 and has a 60% controlling interest of the JV, PACTFZC, majority owned by George Hayek, the Company’s Managing Director and the third party each invested US$100,000 in consideration for 20% interests. In December 2011, the partners of the JV decided to close the JV due to an unsatisfactory return on their investment. The JV had an operating loss of approximately US$632,000 in Fiscal 2011 as a result of expenses resulting from the liquidation of the JV, such as severance payments and impairment of inventory, The JV was liquidated and its business is being taken over by Pact-Yixing. We are in the process of shifting our emphasis from the distribution of instruments and equipment to engineering and manufacturing activities. Revenues from our “trading” activities have fallen-off as a substantial number of our suppliers have been selling their products into China directly and through other distributors. Many of these other distributors are local Chinese companies and can operate with a lower overhead. In Fiscal 2008, revenues and net income generated from our environmental engineering department and our majority owned subsidiaries, Pact and Yixing (companies engaged in the water and waste water treatment solution business), more than offset our falling “trading” revenues. In Fiscal 2009, that was no longer the case as Pact’s and Yixing’s revenues declined as a result of the global economic downturn. During Fiscal 2010, “trading” activities revenue substantially declined. In response, the Company began streamlining operations and further restructured the Company from a trading orientation to manufacturing and engineering activities. Non-profitable or non-strategic retail shops and representative office closed with consequent staff reductions with a focus on trading activity in Hong Kong, Macau and Guangdong. A fatal traffic accident in September2010 disrupted the progress of the Guangxi contract and other engineering activities and business opportunities. Five people died, including two members of our project Management Team and an employee of a civil engineering sub-contractor. The Company drew employees from other projects and hired a new sub-contractor. Drawing personnel from other projects delayed those projects as well. Lastly, several waste water treatment projects were delayed as a result of site preparation short comings by the owners. All these factors had a substantive negative impact on the Company’s financial results of operations for Fiscal 2010. The loss to the Company from the traffic accident cannot be financially quantified. 17 Back to Table of Contents During Fiscal 2011, revenues from trading activities continued to decline as we continued to lose the right to distribute products, Siemens products, for example. We mainly sold Siemens’ water treatment products to Hong Kong’s government water supply agency. Our agreement with Siemens terminated at the end of September 2010 and this product loss was the major factor in our Hong Kong sales decline. Anticipating the potential for such losses we had starting economizing by reducing staff, consolidating offices (as early as 2010) while attempting to improve staff productivity. Also revenue from Pact and Yixing declined in 2011 while it experienced a high rate of staff turnover and unfavorable economic conditions caused by the decrease in sales contracts from multinational companies as a result of the European sovereign debt crisis. Engineering expenses increased by US$0.6 million primarily due to the approximately US$ 301,000 expended on the liquidation of its Joint Venture. Additionally, approximately US$ 193,000 was utilized for research and development expenses for the Ballast Water Treatment System (BWTS). The foregoing factors had a substantive negative impact on the Company’s Fiscal 2011financial results of operations. During Fiscal 2012, there was no loss of major products distribution right, revenues from trading activities slightly declined but the gross profit remained the same as Fiscal 2011. Due to our continuous efforts in economizing by reducing staff, consolidating offices (as early as 2010) while attempting to improve staff productivity, our operating loss from trading activities reduced. Revenue from Pact and Yixing increased in 2012 resulted in operating profit from engineering activities even though approximately US$ 930,000 was utilized for research and development expenses for the BWTS. In Fiscal 2012, the general manager left and there was no significant sales contracts received for Shanghai — Environmental. Our Strategy for 2013 We are focusing our trading activities in Hong Kong, Macau and Guangdong under a more productive operation. These cities are located close to our Hong Kong headquarters, our customers are more concentrated in these cities rendering customer support easier while incurring less travel expenses and while supporting distributorships in these cities as opposed to distributorships throughout China. We will continue our efforts to control costs to enhance operational efficiency. At the same time we will place greater focus at the manufacturing level on the chemical reagent business that the Company believes is very profitable, and also it is easier to sell. These chemical reagents are manufactured in our Shanghai Plant. These reagents include but are not limited to Chemical Oxygen Demand Analyzers, fine carbon tetrachloride, total nitrogen and free chlorine. These reagents are used by water and used by water and wastewater treatment plants and other industries such as beverage, as consumables by water and wastewater treatment plants, consumables with the water analyzers to monitor the quality of the water/ discharged water. Our target is to have our manufacturing facilities reach “break-even” in Fiscal 2013. Also, during the 1st Quarter of Fiscal 2013, we received 3 engineering contracts worth about US$ 2.3 million from two foreign companies outside China and one company in China and we feel positive about our ability to expand our worldwide customer base by working closely and actively with some international engineering companies because of Pact and Yixing’s competitive prices and the high quality of its services. We will look for opportunities for Shanghai — Environmental to co-operate with Pact and Yixing to generate a synergy effect.We have been investing significant portion of our resources to developing its BWTS for the global market and expects the new BWTS business will generate revenues for coming years of which no assurance can be given. Product Distribution and Other Services Scientific Instruments. The Company distributes analytical instruments, environmental monitoring instruments, sample pre-treatment equipment and general purpose laboratory instruments. Analytical instruments include, but are not limited to, chromatographs, mass spectrometers, flow injector analyzers, automated sample preparation workstations and atomic spectrometers. Environmental monitoring instruments include both air and water quality monitoring instruments. Air quality monitoring instruments are generally divided into those which monitor ambient (i.e., atmospheric) air, and those which monitor pollution sources. Sample pre-treatment equipment are used to clean-up the sample prior to chemical analysis for checking pesticides and drug residues in food. Additionally, the Company offers general purpose laboratory instruments including a variety of water quality monitoring and analysis equipment, such as continuous reading process analyzers, process turbidimeters, pH controllers, and test kits for monitoring chemical content in water (i.e., chlorine, fluorides,etc.). See “Glossary.” Customers for the analytical instruments include government agencies, academic and research institutions, major laboratories and beverage producers, including analytical system to the Hong Kong Government Laboratory for analysis of persistent organic pollutants (POPs) and pesticides in the environment. Customers for air and water quality monitoring instruments also include government agencies. Customers for sample pre-treatment equipment are mainly different laboratories of major cities under Administration of Quality Supervision, Inspection and Quarantine in the PRC. The Company derived approximately 55.3%, 54.4%, and 59.2 of its revenues from the sale of Scientific Instruments during Fiscal 2012, Fiscal 2011 and Fiscal 2010, respectively. Process Control and Engineering Products. The Company provides process control systems specifically designed for the industrial needs of clients including sensors, temperature gauges, pressure gauges, power and energy consumption meters, flow meters, valves, temperature and pressure transmitters and control devices, temperature and pressure calibrators, moisture, power, energy and harmonic analyzers. Customers for the foregoing distributed products include government water supply agencies, water treatment facilities, power and electric companies, petrochemical plants and instrument manufacturers. 18 Back to Table of Contents In conjunction with the distribution of products such as programmable logic controllers, telemetry units and SCADA systems and software, the Company also provides systems engineering to government agencies, waste-water treatment and power generation plants and beverage producers. Specific services provided include automated control system design, the operation and management of various waste-water, water and power generation projects. We endeavor to introduce, develop, and promote new and advanced technologies, products, and appropriate technical developments from abroad. We have also been cooperating with established technology companies and engage in systems and special projects in Programmable Logic Control, Telemetry unit, SCADA systems, Human Machine Interface Software and Sequential Event Recording. The Company derived approximately 15.1%, 17.0% and 25.2% of its revenues from the sale of Process Control and Engineering Products during Fiscal 2012, Fiscal 2011 and Fiscal 2010, respectively. Energy Conservation, And Related Products. The Company distributes general testing and measuring equipment including multi-channel digital and analogue recorders, signal amplifiers and calibration equipment for energy conservation, renewable energy equipment, power quality analyzers, continuous emissions monitoring systems and air pollution control systems to industries including power plants, railway and aero-space industries, utilities, educational institutions and telecommunications companies.The Company derived approximately 27.8%, 27.2% and 13.7% of its revenues from the sale of these Energy Conservation and Related Products during Fiscal 2012, Fiscal 2011 and Fiscal 2010, respectively. Technical Support. The Company’s technical support staff provides customers with maintenance, installation assistance, and calibration services, and assists sales personnel in giving technical advice to and performing product demonstrations for customers. Technical Support services derived approximately 1.8%, 1.4% and 1.9% of its revenues from Technical Support Operations during Fiscal 2012, Fiscal 2011 and Fiscal 2010, respectively. Customers. During Fiscal 2012, the Company distributed products to approximately 1,000 customers, located in Hong Kong, the PRC and Macau such as the Hong Kong Environmental Protection Department, Hong Kong Water Supplies Department, Government Laboratory, Drainage Services Department, and various Environmental Monitoring Centers in the PRC. The Company does not believe that any single customer is material to its operations. Manufacturing and Product Assembly Operations The Company, through its PRC Corporation, Shanghai Euro Tech Limited established in 1999 in the Pudong Jin Qiao Export Processing Zone of Shanghai, engages in the development, production, sales and servicing of environmental equipment, including the development of modern laboratory analyzers, on-line measuring equipment and other analyzers for chemicals. Our products are “tailor-made” for the diversified needs of equipment users. Main products include Infrared Photometric Oil Analyzer (IPOA), COD analyzers, Total Organic Carbon Analyzer, turbidity meters, total suspended solid analyzers, dissolved oxygen analyzers, various types of spectrophotometers as well as a full spectrum of matching chemical reagents. In late 2005, we began offering new turbidity meters manufactured by the Company.The new turbidimeter is directed at water treatment plants, environmental monitoring status, hydrological stations. In November2006, we began actively marketing our Total Organic Carbon (TOC) analytical instrument that measures the degree of the pollution. We have also upgraded other existing instruments and developed a quick response Chemical Oxygen Demand (“COD”) test instrument for use on surface water, underground water and domestic and industrial wastewater. In 2008 we introduced a Flue Gas Emissions Analyzer for use in environmental compliance monitoring. We also developed energy meters (devices measuring electric energy consumption and corresponding carbon dioxide emissions) and water toxicity analysis instruments. Although it takes substantial time, effort and expense to develop, test and market a product, our sales of the TOC analyzer and the Flue Gas Emissions Analyzer have been nominal to date. Sources of Supply The Company distributes products manufactured by a substantial number of major American, European and Japanese corporations, including Biotage, Hach, Thermo, and Stanford, which are the Company’s largest suppliers, with purchases from them accounting for approximately, 7%, 13%, 21% and 6% during Fiscal 2010, 10%, 10%, 7% and 8% during Fiscal 2011 and 17%, 11%, 10% and 7% during Fiscal 2012, respectively. The Company has exclusivity agreements for specified geographic areas with many of its suppliers for certain products. Those agreements do not encompass all products distributed by the Company or all of the market areas serviced by the Company. In addition, some of these agreements are memorialized not as formal contracts but rather through other acknowledgements or correspondence which may contain a vague, if any, description of the terms and conditions of such agreement or arrangement, and therefore may be unenforceable. The Company’s agreement with Biotage will be automatically renewed annually until December 31, 2013 and terminable on sixty days’ notice by either party and is limited to Hong Kong, Guangdong and Hainan. The Company’s agreement with Hach is valid until December 31, 2013. The Company has only an Authorization Letter from Thermo granting the Company rights to sell Thermo’s Mass Spec Products in Hong Kong and Macau. The Company has only an Authorization Letter from Stanford appointing the Company as Stanford’s sales representative inthe PRC and Hong Kong. Although alternative sources of supply exist, there can be no assurance that the termination of the Company’s relationship with any of the above or other vendors would not have an adverse effect on operations. 19 Back to Table of Contents Future Planning and Expansion We continuously search for products and equipment with substantial market potential for design and development. For example, international shipping ballast water cargo stowaway species and microorganisms that create unpredictable ecosystem contaminations as ballast water tanks are emptied or refilled at ports of call. The International Maritime Organization (“IMO”) requires that Ballast Water Management (“BWM”) Convention will enter into force 12 months after ratification by 30 States, representing 35 per cent of world merchant shipping tonnage, If and when it goes into force, all ocean going vessels be fitted with dedicated water treatment systems treating ballast water before port-of-call discharge.Pact has been attempting to develop a non-chemical ballast water treatment system since late 2010 and PACT has successfully completed and passed the land based test requirement in 2012, and is currently undergoing for ship board testing and expects to obtain certification in the PRC and comply with IMO convention in fourth quarter of 2013. We anticipate that the costs of any such acquisition or product development would be drawn from our general working capital and, possibly, by seeking strategic partners such as companies in shipping industries or funding raising from substantial investors, and by private sales of our securities. We have no commitments or indications of interest for the private sales of our securities. The Convention will enter into force 12 months after ratification by 30 States, representing 35 per cent of world merchant shipping tonnage. The adoption of the last set of Guidelines for the uniform implementation of the BWM Convention and the approval and certification of modern ballastwater treatment technologies have removed the last barriers to the ratification of instrument and significant number of countries have indicated their intention to accede to this Convention in the near future. Our plans for the near term also include use of our “on-line” product sales (via www.yibaynet.com) will allow us to continue to offer products at lower prices than our competitors. The Company believes that by assembling the products it distributes it may realize increased gross profit margins and greater revenues and net income than if it remains only a product distributor. During the next twelve months, we intend to assemble and/or manufacture additional products, especially those related to the air pollution and energy conservation sectors and seek opportunities with our suppliers to assemble their products, secure manufacturing and/or assembly facilities. Regulatory Environment Concerns about and awareness of pollution problems and environmental issues have grown at all levels of PRC government as the PRC experienced economic growth. Environmental protection laws and strict regulations have been enacted and are buttressed by increased budget allocations for environmental regulation, monitoring and enforcement. The PRC’s primary environmental protection agency is the Ministry of Environmental Protection (MEP), under which there are Environment Protection Bureaus in each city and county. According to oral information received by management from MEP, under bureau management, there are two environment monitoring systems: one system consists of over 2,500 monitoring stations to collect and analyze the environmental data of each city and county; another system consists of over 2,500 stations to monitor specific industrial districts or factories which have been identified as major pollution sources due to their non-compliance with environmental regulations. MEP is considering to adding on-line toxicity as one of the parameters for on-line monitoring stations in China. The PRC government has established ambitious targets in its 12th Five-Year Program (2011-2015) to slash emissions of pollutants, including sulfur dioxide emissions and COD by 8% and ammonia nitrogen and nitrogen dioxide by 10%. The PRC government passed a law requiring power distributors to combat global warming. A central government fund, financed by a national tariff increase, will subside the tariff gap between more expensive renewable energy and the national average tariff. Preferential policies also encourage construction of renewable energy projects, projects in poorer interior regions that are often rich in water, solar and wind resources. The Company has supplied water and air quality monitoring and analytic instruments to these monitoring stations for several years. There can be no assurance that the agencies will continue to use the Company’s products for these purposes, or that other market competitors will not enter the market with superior products, distribution systems or more competitive prices. See “Competition.” Competition The Company faces competition from other distributors of substantially similar products as well as the manufacturers of such products, and in both foreign and Chinese markets. The Company faces its principal competition from manufacturers and other distributors of its core products located in Hong Kong and the PRC. Moreover, the Company has implemented plans to assemble products of the kind that it presently distributes (see “-Product Assembly Operations”). Assembly operations have developed to the stage where some products have already been presented to the market and the Company is in direct and unavoidable competition with certain of its vendors. There can be no assurance that the existence of this direct competition will not impair the Company’s ability or such competitor’s willingness to continue providing other products for continued distribution by the Company and that such a development would not materially adversely effect the Company’s core business. During Fiscal 2012, Fiscal 2011 and Fiscal 2010, the Company’s gross profit margins were approximately 28%, 24% and 26%, respectively. The Company believes that it competes with the PRC manufacturers on the basis of quality and technology. The Company believes it offers foreign-manufactured products which are of higher quality and use more advanced technology than products manufactured in the PRC. The Company believes that it competes with foreign manufacturers and other distributors of their products on the basis of the Company’s more extensive distribution network and an established reputation. Pact-Yixing focuses on a market of providing water and waste water treatment services to multinational companies. The Company competes in this market based upon the quality of its products and having a knowledgeable staff. 20 Back to Table of Contents Website The Company has an internet platform located at (http://www.chinah2o.com). The website is directed at environmental businesses in China. The website provides environmental news, directories of western suppliers, potential clients in China, and advertisement space but has not generated sufficient external revenue and is now being operated directly through the Company instead of through a subsidiary deregistered in February 2012. The Company, through its subsidiary, Euro Tech Trading (Shanghai) Limited, a PRC corporation, has a internet platform. The website is located at (http://www.yibaynet.com). The website is an instrument sourcing platform under which potential customers can ask for sales quotations and place orders via internet. It can replace some functions of the closed retail shops. Sales and Marketing The Company distributes products through its principal office located in Hong Kong and its representative PRC offices located in Beijing, and its wholly-owned trading/retail companies and their representative offices in Shanghai, Chongqing, Guangzhou, Shenyang, Xi’an and Urumqi. During Fiscal 2010, the Company closed 5 retail outlets and 1 representative office and consolidated some personnel into our remaining representative offices and retail/trading companies, and reducing overall staffing by 24 people. During Fiscal 2011, the Company closed 2 representative offices and consolidated some personnel into our remaining representative offices and retail/trading companies, and reducing overall staffing by 18 people. During Fiscal 2012, we reduced overall staffing by 7 people. During Fiscal 2012, the Company had a marketing and sales force of 32people who are paid a salary plus a sales-based commission. Our sales staff assists customers in selecting the equipment, auxiliary parts and products to suit customer specifications. We will continue to consolidate our operations by closing companies and offices that do not appear to be contributing to the Company as expected. Our remaining sales companies are located in: Shanghai, Chongqing, Guangzhou, Shenyang and Xi’an. Our remaining representative offices are located in: Beijing and Urumqi. The Representative offices are liaison offices of Far East while the sales offices are actually engaged in sales of theCompany's products and asisting customers in the use of our products. Litigation After the fatal traffic accident in September2010, the parents of two person who died in the accident, deceased employees of a site the Company was working upon, commenced an action against ten Defendants, including the Company, in the People’s Court, Tian Dong Province, Guangxi, PRC. The Plaintiffs alleged that the accident was caused by a vehicle driven by an employee of a civil engineer sub-contractor of the Company, performing Company tasks during the accident and the Company assumed joint and several liability with the driver. The Plaintiffs sought damages of US$ 64,000 and US$ 95,000, respectively, and attorney’s fees. The Company retained counsel seeking a vigorous defense, denied liability on the grounds that the driver had not been proven to be the employee of the civil engineer sub-contractor and had failed to obey a traffic light. The Tian Dong People’s Court issued a verdict dated September 11, 2011 finding, among other things, that the Company was not liable. One of the Plaintiffs has appealed that verdict to the Baise Intermediate People’s Court, Guangxi Zhuang Autonomous Region, PRC on November 20, 2011. After the hearing on April 23, 2012,the appellate courtissued a verdict dated May 10, 2012 finding, among other things, that the Company was not liable to joint and several liability with the driver, but to bear 30% of the liability of the civil engineer sub-contractor for the amount of US$52,000. Management is considering not appealing the decision as the chance of success is remote. The family of a Company employee who died in the accident has asked for additional compensation. However, the Company will only negotiate the compensation after the finalization of the litigation. ITEM 4C. ORGANIZATIONAL STRUCTURE The Company presently wholly owns Far East, a Hong Kong corporation, which, in turn, owns the following corporations: Wholly-Owned ● Euro Tech Trading (Shanghai) Limited a People’s Republic of China corporation. ● Euro Tech (China) Limited a Hong Kong corporation. ● China H2O.com Limited a Hong Kong corporation (Deregistered in February 2012). ● Shanghai Euro Tech Limited a People’s Republic of China corporation. ● Shanghai Euro Tech Environmental Engineering Company, Ltd. a People’s Republic of China corporation. ● Chongqing Euro Tech Rizhi Technology Company , Limited a People’s Republic of China corporation. ● Rizhi Euro Tech Instrument (Shaanxi) Company Limited a People’s Republic of China corporation. ● Guangzhou Euro Tech Environmental Equipment Company Limited a People’s Republic of China corporation. 21 Back to Table of Contents Majority Owned ● Yixing Pact Environmental Technology Company Limiteda People’s Republic of China corporation. ● Pact Asia Pacific Limiteda BVI corporation(“Pact”). Other Entities Pact Environmental Equipment Co. Limited — a PRC joint venture, 60% owned by PACT (liquidated). Zhejiang Tianlan Environmental Protection Technology Company Limited — a People’s Republic of China corporation.* Zhejiang Jia Huan Electronic Co. Ltd., — a People’s Republic of China corporation.* * A 50 percent or less owned person accounted for by the equity method as defined by SEC rules and regulations. The Company’s wholly-owned subsidiary and primary operational arm is Far East, which it acquired in March1997. Far East has engaged in the distribution of various industrial control equipment, which continues to be the core business of the Company, since its inception in 1971. ITEM 4D. PROPERTY, PLANT AND EQUIPMENT The Company has various operating lease agreements for office and industrial premises. Rental expenses for the year ended December 31, 2012 was approximately US$291,000. Future minimum rental payments as of December 31, 2012, under the agreements classified as operating leases with non-cancellable terms amounted to US$262,000 of which US$232,000 are payable in the year 2013 and US$30,000 are payable within years 2014 to 2016. The Company maintains an executive office at 18/F Gee Chang Hong Centre, 65 Wong Chuk Hang Road, Hong Kong. The Company occupies approximately 7,000 square feet of office and warehouse storage space under a two (2)year lease that expires in May2013 with a monthly rental payments of approximately US$ 4,744. The warehouse storage space is used to hold products for distribution to our customers via common carriers. In August1995, the Company purchased approximately 1,200 square feet of space in a building in Hong Kong. This property is now rented out to a third party. The Company’s 5 field and representative offices are rented by the Company pursuant to short-term leases aggregating approximately US$ 2,700 per month. Euro Tech Trading (Shanghai) Ltd. has two offices rented pursuant to short term leases, at an aggregate monthly rental of approximately US$ 1,140. Shanghai Euro Tech Limited’s premises are rented pursuant to a short term lease for a monthly rental of approximately US$ 2,730. Shanghai Euro Tech Environmental Engineering Company, Ltd’s premises are also rented pursuant to a short term lease for a monthly rental of approximately US$ 1,250. Pact occupies a 700 square meter facility in Shanghai, pursuant to a 3 year lease expiring in January2014, providing for a monthly rental of approximately US$ 8,065. In April 2011, the Company sold a building that had been used as representative office in Shanghai. This office was moved to the Company’s Pudong location and the building was sold for approximately US$ 489,000 to an independent third party. The Company’s registered office in the British Virgin Islands is located at PortcullisTrustNet Chambers, P.O.Box 3444, Road Town, Tortola, British Virgin Islands and its telephone number is (284)494-5296. ITEM 5. OPERATING AND FINANCIAL REVIEW AND PROSPECTS Overview. The Company is engaged in two different major activities, namely Product Distribution and Manufacturing and Environmental Services. The Company is a distributor of a wide range of advanced water treatment equipment (including chlorination equipment), laboratory instruments, analyzers, test kits and related supplies and power generation equipment (including recorders and power quality analyzers). The Company, through its PRC corporation, Shanghai Euro Tech Limited established in 1999 in the Pudong Jin Qiao Export Processing Zone of Shanghai, engages in the development, production, sales and servicing of environmental protection equipment, and energy conservation and related products. The Company, through its majority owned subsidiaries, Pact and Yixing, its wholly-owned subsidiary, Shanghai — Environmental, and its affiliates, Blue Sky and Jia Huan, engages in water and waste-water treatment engineering business and air pollution control business. 22 Back to Table of Contents ITEM 5A. OPERATING RESULTS Background - Political and Economic Conditions in Hong Kong and the People’s Republic of China The Company’s operations are located almost entirely within, and revenues are almost entirely generated from Hong Kong and the PRC. Set forth below are the approximate percentage of the Company’s sales made to customers in the PRC and Hong Kong for the fiscal years indicated: FiscalYear PRC HongKong 71 % 28 % 75 % 24 % 73 % 25 % Sales to customers situated in Macau and elsewhere through Fiscal 2012 were nominal. This makes the Company particularly susceptible to changes in the political and economic climate of either Hong Kong or the PRC. Hong Kong. Hong Kong has been one of the prime centers for commercial activity and economic development recently in Southeast Asia. On July1, 1997, sovereignty over Hong Kong was transferred from the United Kingdom to the PRC. As provided in the Sino-British Joint Declaration and the Basic Law, the Hong Kong SAR is provided a high degree of autonomy except in foreign and defense affairs. The Basic Law provides that the Hong Kong SAR is to have its own legislature, legal and judicial system and full economic autonomy for 50 years after the transfer of sovereignty. Based on the current political conditions and the Company’s understanding of the Basic Law, the Company does not believe that the transfer of sovereignty over Hong Kong has had or will have an adverse impact on its financial and operating environment. Although the Chinese government has pledged to maintain the economic and political autonomy of Hong Kong over its internal affairs, there is no assurance that such pledge will continue to be honored if there are changes in the Chinese political or economic climate. Sales in Hong Kong, expressed as a percentage of our revenue decreased by 4% in Fiscal 2012 as compared with Fiscal 2011. See Item 3D. “Key Information — Risk Factors.” PRC. The PRC has been a socialist state since 1949. For more than half a century, the PRC’s economy has been, and presently continues to be, a socialist economy operating under government controls promulgated under various State Plans adopted by central Chinese government authorities and implemented, to a large extent, by provincial and local authorities which may set production and development targets. However, since approximately the early 1980s, the PRC’s national government has undertaken certain reforms to permit greater provincial and local economic autonomy and private economic activities. Any change in political or economic conditions may substantially adversely affect these reform initiatives and, in turn, the Company. Sales in the PRC, expressed as a percentage of total revenue decreased by 2% in Fiscal 2012 as compared with Fiscal 2011. See Item 3D. “Key Information — Risk Factors.” Results from Operations The following operating and financial review should be read in conjunction with the Consolidated Financial Statements and notes thereto appearing elsewhere in this Annual Report. All financial data referred to in the following discussion has been prepared in accordance with accounting principles generally accepted in the United States (“US GAAP”). The following table presents selected statement of operations data expressed in thousands of US$and as a percentage of revenue for the Company’s fiscal years indicated below: Revenue 100 % 100 % 100 % 100 % 100 % Cost of revenue 71.5 % 75.8 % 74.3 % 76.4 % 76.1 % Gross Profit 28.5 % 24.2 % 25.7 % 23.6 % 23.9 % Selling and administrative Expenses 28.8 % 32.5 % 31.9 % 24.1 % 22.7 % Income/(loss) before income Taxes 13 0.1 % (1,204 ) -6.0 % (1,326 ) -5.9 % (40 ) -0.1 % 1.8 % Income taxes/(benefit) % (63 ) -0.3 % 0.7 % 0.8 % 1.0 % Equity in profit of Affiliates 9 0.1 % 5.6 % 3.2 % 2.2 % 0.9 % Net (loss)/income ) -0.6 % (10 ) -0.1 % (757 ) -3.4 % 1.2 % 1.6 % Net loss/(income) attributable to Non controlling interest ) -1.4 % 2.6 % (330 ) -1.5 % (305 ) -1.1 % (363 ) -1.1 % Net (loss)/income attributable to the Company ) -2.0 % 2.6 % (1,087 ) -4.9 % 32 0.1 % 0.5 % 23 Back to Table of Contents Fiscal Year Ended December31, 2012 Compared to Fiscal Year Ended December31, 2011 Revenue; Gross Profit and Cost of Revenue. Revenue increased by approximately US$1,432,000 or 7.1% to approximately US$ 21,645,000 in Fiscal 2012 from approximately US$ 20,213,000 in Fiscal 2011. The increase was principally due to an increase in revenues from engineering activities of approximately US$ 2,003,000 which was in excess of the decrease in revenues from trading and manufacturing activities of approximately US$ 571,000. Pact-Yixing’s revenues of approximately US$ 9,435,000 and US$ 5,098,000 were included in our revenues in Fiscal 2012 and Fiscal 2011, respectively. Gross profits increased by approximately US$ 1,274,000 or 26.0% to approximately US$ 6,165,000 for Fiscal 2012 as compared to approximately US$ 4,891,000 for Fiscal 2011.During Fiscal 2012, the Company’s cost of revenue was approximately US$ 15,480,000, or 71.5% of revenues, in comparison to approximately US$ 15,322,000, or 75.8% for Fiscal 2011. Cost of revenue expressed as a percentage of revenue decreased by 4.3% in Fiscal 2012 as compared with Fiscal 2011. The gross profit margin percentage increase was due principally to improvement in gross margin of both trading and engineering revenues. Yixing-Pact contributed approximately US$ 3,591,000 to our gross profit margin in Fiscal 2012, an increase of approximately US$ 1,879,000 from Fiscal 2011. Selling and Administrative Expenses. Selling and administrative expenses were approximately US$ 6,224,000 in Fiscal 2012, a decrease of approximately US$ 341,000 or 5.2% from approximately US$ 6,565,000 in Fiscal 2011. The decrease was principally due to the reduction of expenses for trading and manufacturing activities as the Company continued to consolidate its trading business. Pact-Yixing’s selling and administrative expenses increased by approximately US$ 153,000 in Fiscal 2012 as compared to Fiscal 2011 principally as a result of research and development expenses incurred for the Ballast Water Treatment System. Equity in Profit of Affiliates. Equity in profit of affiliates of approximately US$ 9,000 in Fiscal 2012, a decrease of approximately US$ 1,122,000 from approximately US$ 1,131,000 in Fiscal 2011. The decrease was primarily due to the decline in contribution from Blue Sky as a result of delay in commencement of some major contracts . Interest Income. Interest income decreased by approximately US$14,000 or 23.3% to approximately US$46,000 in Fiscal 2012 from approximately US$60,000 for Fiscal 2011. The increase was primarily due to the drop in interest rates. Other Income. Other income increased by approximately US$ 34,000 or 41.5% to approximately US$48,000 in Fiscal 2012 from approximately US$ 82,000 in Fiscal 2011. The increase in other income was principally due to a foreign exchange loss of approximately US$ 17,000 in Fiscal 2012 as compared to foreign exchange gain of approximately US$ 26,000 in Fiscal 2011. Loss/Gain on Disposal of Fixed Assets. Loss on disposal of fixed assets was approximately US$22,000 in Fiscal 2012. Gain on disposal of fixed assets of approximately US$ 328,000 in Fiscal 2011 was principally due to the sale of a property in Shanghai. Income Taxes. Taxes increased by US$ 205,000 to approximately US$ 142,000 in tax charges in Fiscal 2012 from approximately US$63,000 tax credit in Fiscal 2011. This decrease was primarily the result of net taxable profit for Fiscal 2012 as compared to net taxable losses for Fiscal 2011. Net Income. Income from continuing operations decreased by approximately US$ 950,000 to a net loss of approximately US$ 429,000 in Fiscal 2012 from a net income of approximately US$521,000 in Fiscal 2011. The decrease was primarily due to the there was a non-recurrent gain on disposal of a property in Fiscal 2011 and no profit contribution from Blue Sky. Fiscal Year Ended December31, 2011 Compared to Fiscal Year Ended December31, 2010 Revenue; Gross Profit and Cost of Revenue. Revenue decreased by approximately US$2,092,000 or 9.4% to approximately US$ 20,213,000 in Fiscal 2011 from approximately US$ 22,305,000 in Fiscal 2010. The revenue from trading and manufacturing activities decreased by approximately US$ 2,308,000 and the revenue from engineering activities increased slightly by US $216,000. The decrease in revenue from trading and manufacturing activities was due primarily to most foreign suppliers want to market and sell their products directly or through many distributors in China instead of using the Company as their sole distributor as in the past. Pact-Yixing’s revenues of approximately US$ 5,098,000 and US$ 8,334,000 were included in our revenues in Fiscal 2011 and Fiscal 2010, respectively. 24 Back to Table of Contents Gross profits decreased by approximately US$ 850,000 or 14.8% to approximately US$ 4,891,000 for Fiscal 2011 as compared to approximately US$5,741,000 for Fiscal 2010.During Fiscal 2011, the Company’s cost of revenue was approximately US$ 15,322,000, or 75.8% of revenues, in comparison to approximately US$ 16,564,000, or 74.3% for Fiscal 2010. Cost of revenue expressed as a percentage of revenue increased by 1.5% in Fiscal 2011 as compared with Fiscal 2010. The gross profit margin percentage decrease was due principally to drop in gross margin of engineering revenue. Yixing-Pact contributed approximately US$ 1,712,000 to our gross profit margin in Fiscal 2011, a decrease of approximately US$ 1,119,000 from Fiscal 2010. Selling and Administrative Expenses. Selling and administrative expenses were approximately US$ 6,565,000 in Fiscal 2011, a decrease of approximately US$ 554,000 or 7.8% from approximately US$ 7,119,000 in Fiscal 2010. The decrease was principally due to the reduction of expenses for trading and manufacturing activities as the Company continued to consolidate its trading business. Pact-Yixing’s selling and administrative expenses increased by approximately US$ 722,000 in Fiscal 2011 as compared to Fiscal 2010 as a result of additional expenses of approximately US$ 301, 000 for the liquidation of its Joint Venture and research and development expenses of approximately US$ 193,000 for the Ballast Water Treatment System. Equity in Profit of Affiliates. Equity in profit of affiliates of approximately US$ 1,131,000 in Fiscal 2011, an increase of approximately US$ 408,000 from approximately US$ 723,000 in Fiscal 2010. The increase was primarily due to increase in our share of net profit after taxes of Blue Sky. Interest Income. Interest income increased by approximately US$18,000 or 42.8% to approximately US$ 60,000 in Fiscal 2011 from approximately US$ 42,000 for Fiscal 2010. The increase was primarily due to the rise in interest rates. Other Income. Other income increased by approximately US$ 73,000 or 811.1% to approximately US$ 82,000 in Fiscal 2011 from approximately US$ 9,000 in Fiscal 2010. The increase in other income were principally due to a foreign exchange gain of approximately US$ 26,000 in Fiscal 2011 as compared to foreign exchange loss of approximately US$ 17,000 in Fiscal 2010, and increase in rental income due to renting out of a property. Gain on Disposal of Fixed Assets. Gain on disposal of fixed assets of approximately US$ 328,000 in Fiscal 2011 was principally due to the sale of a property in Shanghai. Income Taxes. Taxes decreased by US$ 217,000 to approximately US$ 63,000 tax credit in Fiscal 2011 from approximately US$ 154,000 tax charge in Fiscal 2010. This decrease was primarily the result of net taxable losses for Fiscal 2011. Net Income. Income from continuing operations increased by approximately US$ 1,608,000 to a net income of approximately US$ 521,000 in Fiscal 2011 from a net loss of approximately US$ 1,087,000 in Fiscal 2010. The increase was primarily due to the decrease in selling and administrative expenses resulting from streamlining operations, gain on disposal of a property and increase in profit contribution for Blue Sky despite the decline in total revenues and gross margin percentage. ITEM 5B. LIQUIDITY AND CAPITAL RESOURCES The Company has primarily used its funds to finance accounts receivable, inventories, and capital expenditures including purchases of property, office furniture and equipment, computers and calibration equipment. The Company has historically met its cash requirements from cash flows from operations, short-term borrowings, bank lines of credit, and long-term mortgage bank loans. The Company expects, but can make no assurances that its present cash reserves, cash from operations, existing available bank credit facilities and proceeds from the issuance of our ordinary shares pursuant to stock option exercises would be sufficient to fund its future capital expenditure requirements. Working capital at the end of Fiscal 2012 and Fiscal 2011 were approximately US$ 5,706,000 and US$ 5,730,000, respectively. During Fiscal 2012, the Company generated net cash of approximately US$ 2,794,000 from its operating activities principally as a result of decrease in accounts receivables of approximately US$ 655,000 and prepayments and other current assets of approximately US$ 925,000, increase in accounts payable of approximately US$ 838,000 and other payables of approximately US$327,000 that was sufficient to cover the net loss of approximately US$ 429,000. During Fiscal 2011, the Company used net cash of approximately US$ 1,915,000 in its operating activities as a result of: a net income of US$ 521,000 plus adjustments of non-cash items of approximately US$1,826,000 (including depreciation, gain on disposal of assets, non-controlling interest, equity in profit of affiliates) and increases of approximately in prepayments and other current assets of US$ 150,000, decrease in accounts payable of US$ 271,000, decrease in other payables of US$671,000 and changes in other items that failed to be offset by decrease in net inventory of US$ 737,000. During Fiscal 2012 and Fiscal 2011, the Company used approximately US$ 632,000 and generated approximately US$ 1,097,000 in investing activities, respectively. The Company used approximately US$ 41,000 and US$ 63,000 to purchase facilities and equipment in Fiscal 2012 and Fiscal 2011, respectively. During Fiscal 2012 and Fiscal 2011, the Company used approximately US$ 593,000 and released approximately US$563,000, respectively, as restricted cash to issue performance guarantees to its customers through its banks in projects requiring performance guarantees. During Fiscal 2011, the Company used approximately US$ 238,000 to acquire additional 5% equity interest in Pact-Yixing and used approximately US$ 435,000 to maintain its 20% equity interest in Blue Sky as a result of capital expansion resulting from the issuance of additional shares to employees of Blue Sky. 25 Back to Table of Contents During Fiscal 2012 and Fiscal 2011, the Company received dividends of approximately US$ Nil and US$ 779,000, respectively, from Blue Sky. The Company used approximately US$ 33,000 and US$ 94,000, respectively, in Fiscal 2012 and Fiscal 2011 for financing the purchase of its Ordinary Shares as treasury stock. The Company had various banking facilities available for overdraft, import and export credits and foreign exchange contracts fromwhich the Company could have accessed up to approximately US$ 1,538,000 at December31, 2012. The aforementioned available credit facilities were obtained on the conditions that, among other things, the Company not create a charge or lien on its other assets in favor of third parties without such bank’s consent, and the Company maintaining a certain level of net worth. We have entered into a new agreement with the bank in March 2012 for various banking facilities available for overdraft, import and export credits and foreign exchange contracts in the limits of approximately US$ 897,000 and US$ 641,000, respectively. These credit facilities were obtained on the conditions that, among other things, the Company pledge rented out property of approximately 1,200 square feet in Hong Kong as security, not create a charge or lien on its other assets in favor of third parties without such bank’s consent, and the Company maintaining a certain level of net worth. Cash increased from approximately US$ 5,339,000 at the end of Fiscal 2011 to approximately US$ 7,468,000 at the end ofFiscal 2012. The principal reasons for the increase in cash were improvement in working capital position despite the negative cash flows resulting from operating loss The Company’s net accounts receivable decreased from approximately US$ 3,744,000 at the end of Fiscal 2011 to approximately US$ 3,089,000 at the end of Fiscal 2012. The amount of receivables subject to collection is expected to be received under normal commercial trading terms. The Company’s inventory slightly increased from approximately US$ 583,000 at the end of Fiscal 2011 to approximately US$ 653,000 at the end of Fiscal 2012. The Company’s capital expenditures were approximately US$ 41,000 and US$ 63,000 in Fiscal 2012 and Fiscal 2011, respectively. Capital expenditures during Fiscal 2012 and Fiscal 2011 were incurred primarily in connection with the purchase of office equipment, furniture and fixtures. The Company continues to develop new products, for example, non-chemical ballast water treatment system. If such products developments are indeed made, the Company may expect to incur significantly larger capital expenditures, for which the Company presently intends, but as to which no assurance can be made, to use existing cash reserves, cash from operations, available bank credit facilities and proceeds from the issuance of our ordinary shares to fund such capital expenditures. In April 2011, the Company sold a building that had been used as representative office in Shanghai to an independent third party for approximately US$ 489,000. This office was moved to the Company’s Pudong location where the engineering and manufacturing operates as one of its streamlining actions. Goodwill Goodwill related to the engineering segment which is profitable. As of December31, 2012, we completed the annual impairment test. Based on the result of the first step of the test, the Company determined that there was no impairment of goodwill. Anticipated Future Resources and Uses of Cash The Company has historically funded its working capital, capital expenditure, investing and expansions needs from operations, available bank credit facilities and proceeds from the issuances of our ordinary shares and expects to continue funding these requirements from operations and available bank credit facilities. The Company may use its funds to form strategic alliances with third parties, invest in product research and development, or expand its sales offices or, with third parties, seek to acquire new products or businesses or form strategic alliances. The Company expects, but can make no assurances that its present cash reserves, cash from operations and existing available bank credit facilities would be sufficient to fund its future cash requirements. Inflation The Company believes generally that past declining rates of inflation in the PRC have had a positive effect on its results from operations. As a result of the recent rise in the rate of inflation in the PRC, we anticipate increases in the overhead costs of our PRC affiliates and offices. The Company believes, although no assurance can be given, that as credit restrictions are gradually lifted, it will be able to increase prices in the market for its products and thus realize increased profit margins. Critical Accounting Policies Revenue Recognition Pursuant to the revenue recognition criteria set forth in Securities and Exchange Commission’s Staff Accounting Bulletin (“SAB”) No.104: “Revenue Recognition”, the Company recognizes revenue when it is realized or realizable and earned. The Company considers revenue realized or realizable and earned when it has persuasive evidence of an arrangement, the product has been delivered, the sales price is fixed or determinable and collectability is reasonably assured. For certain products where installation is necessary, revenue is recognized upon completion of installation. Revenue earned from customer support, which represents a minor percentage of total revenues, it is recognized when such services are provided. 26 Back to Table of Contents Revenues and profits in long term fixed price contracts or engineering income are recognised using the percentage of completion method in accordance with FASB ASC Subtopic 605-35, Revenue Recognition — Construction-Type and Production-Type Contracts, (previously Statement of Position (“SOP”) 81-1, “Accounting for Performance of Construction-Type and Certain Production-Type Contracts.”). This approach primarily based on contract costs incurred to date compared with total estimated contract costs. Changes to total estimated contract costs or losses, if any, are recognised in the period they are determined. Revenues recognised in excess of amounts billed are classified as costs and estimated earnings in excess of billings on uncompleted contracts. Essentially all of such amounts are expected to be billed and collected within one year and are classified as current assets. Billings in excess of costs and estimated earnings on uncompleted contracts are classified as current liabilities. When reasonably dependable estimates cannot be made, construction contract revenues are recognised using the completed contract method. Inventory Valuation The Company writes down its inventory for estimated obsolescence or unmarketable inventory equal to the difference between the cost of inventory and the estimated market value based upon assumptions about future demand and market conditions. If actual future demand or market conditions are less favorable than those projected by management, additional write-downs may be required. Deferred Taxes As part of the process of preparing its consolidated financial statements, the Company is required to estimate its income taxes and tax bases of assets and liabilities in each of the jurisdictions in which it operates. This process involves the Company estimating its current tax exposure together with assessing temporary differences resulting from its differing treatment of items for tax and accounting purposes. These differences result in deferred tax assets and liabilities, which are included in the Company’s consolidated balance sheet. The Company must then assess the likelihood that its deferred tax assets will be recovered from future taxable income, and, to the extent the Company believes that recovery is more unlikely than likely, it must establish a valuation allowance. To the extent the Company establishes a valuation allowance or increases this allowance in a period, it must include an expense within the tax provision in the statement of operations. Recent Accounting Pronouncements On May 12, 2011, the FASB issued ASU 2011-04. The ASU is the result of joint efforts by the FASB and the International Accounting Standards Board (“IASB”) to develop a single, converged fair value framework. Thus, there are few differences between the ASU and its international counterpart, IFRS 13. This ASU is largely consistent with existing fair value measurement principles in U.S. GAAP; however it expands ASC 820’s existing disclosure requirements for fair value measurements and makes other amendments. The ASU is effective for interim and annual periods beginning after December 15, 2011. The adoption of ASU 2011-04 did not have a material effect on the financial position, results of operations or cash flows of the Company. On June 16, 2011, the FASB issued ASU 2011-05, which revises the manner in which entities present comprehensive income in their financial statements. The new guidance removes the presentation options in ASC 220 and requires entities to report components of comprehensive income in either (1) a continuous statement of comprehensive income or (2) two separate but consecutive statements. The ASU does not change the items that must be reported in other comprehensive income. The amendments are effective for fiscal years, and interim periods within those years, beginning after December 15, 2011. The adoption of ASU 2011-05 did not have a material effect on the financial position, results of operations or cash flows of the Company. In December 2011, FASB issued Accounting Standards Update 2011-11, Balance Sheet - Disclosures about Offsetting Assets and Liabilities” to enhance disclosure requirements relating to the offsetting of assets and liabilities on an entity's balance sheet. The update requires enhanced disclosures regarding assets and liabilities that are presented net or gross in the statement of financial position when the right of offset exists, or that are subject to an enforceable master netting arrangement. The new disclosure requirements relating to this update are retrospective and effective for annual and interim periods beginning on or after January 1, 2013. The update only requires additional disclosures, as such, we do not expect that the adoption of this standard will have a material impact on our results of operations, cash flows or financial condition. In July 2012, FASB issued Accounting Standards Update 2012-02, Balance Sheet- Intangibles- Goodwill and Other (Topic 350): Testing Indefinite-Lived Intangible Assets for Impairment is an Amendment to FASB Accounting Standards Update 2011-08. The objective of the amendments in this Update is to reduce the cost and complexity of performing an impairment test for indefinite-lived intangible assets by simplifying how an entity tests those assets for impairment and to improve consistency in impairment testing guidance among long-lived asset categories. The amendments permit an entity first to assess qualitative factors to determine whether it is more likely than not that an indefinite-lived intangible asset is impaired as a basis for determining whether it is necessary to perform the quantitative impairment test in accordance with Subtopic 350-30, Intangibles - Goodwill and Other - General Intangibles Other than Goodwill. The more-likely-than-not threshold is defined as having a likelihood of more than 50 percent. The amendments are effective for annual and interim impairment tests performed for fiscal years beginning after September 15, 2012. Early adoption is permitted, including for annual and interim impairment tests performed as of a date before July 27, 2012, if a public entity’s financial statements for the most recent annual or interim period have not yet been issued or, for nonpublic entities, have not yet been made available for issuance. 27 Back to Table of Contents In February 2013, FASB issued Accounting Standards Update 2013-04, Liabilities (Topic 405): Obligations Resulting from Joint and Several Liability Arrangements for Which the Total Amount of the Obligation Is Fixed at the Reporting Date (a consensus of the FASB Emerging Issues Task Force). This guidance requires an entity to measure obligations resulting from joint and several liability arrangements for which the total amount of the obligation within the scope of this guidance is fixed at the reporting date. This stipulates that (1) it will include the amount the entity agreed to pay for the arrangement between them and the other entities that are also obligated to the liability and (2) any additional amount the entity expects to pay on behalf of the other entities. The objective of this update is to provide guidance for the recognition, measurement, and disclosure of obligations resulting from joint and several liability arrangements. The amendments in this update are effective for fiscal periods (and interim reporting periods within those years) beginning after December 15, 2013. This standard is not expected to have a material impact on the Company’s reported results of operations or financial position. In February 2013, FASB issued Accounting standards update 2013-02, Comprehensive Income Topic 220): Reporting of Amounts Reclassified out of Accumulated Other Comprehensive Income. This update requires an entity to provide information amount the amount reclassified out of accumulated other comprehensive income by component. The entity is also required to disclose significant amounts reclassified out of accumulated other comprehensive income by the respective line items of net income but only if the amount reclassified is required under U.S. GAAP to be reclassified to net income in its entirety in the same reporting periods. For other amounts that are not required under U.S. GAAP to be reclassified in their entirety to net income, an entity is required to cross-reference to other discourses required under U.S. GAAP that provide additional detail about those amounts. The objective in this Update is to improve the reporting of reclassifications out of accumulated other comprehensive income. The amendments in this update should be applied prospectively for reporting periods beginning after December 15, 2012. This standard is not expected to have a material impact on the Company’s reported results of operations or financial position. Management does not believe that any other recently issued but not yet effective accounting pronouncements, if adopted, would have an effect on the accompanying financial statements. The Company does not believe that any other recently issued and adopted, but not yet effective, accounting standards should have a material effect on the accompanying financial statements. ITEM 5C. RESEARCH AND DEVELOPMENT, PATENTS AND LICENSES During Fiscal 2012, Fiscal 2011 and Fiscal 2010, the Company expensed approximately US$ 930,000, US$ 200,000 and US$ 24,000, respectively, on the development of its products. It is anticipated that an additional US$ 600,000 in research and development costs will be expended on similar projects and potential research and development projects for the development of air and water testing equipment and monitoring equipment during Fiscal 2013. ITEM 5D. TREND INFORMATION. There are increasing demands in the PRC for clean water, clean air, greater industrial pollution controls, waste management and electricity. We also see additional distributors competing with us. However, given the political situation in the PRC, trends could quickly disappear and we do not know if they will continue in the future. We note that, as evidenced by our acquisition of Pact-Yixing, we are placing greater emphasis on developing our engineering solution business in an effort to capitalize on these increased demands (clean water, pollution controls and waste management). The Company believes that the expenses incurred in product development may result in increases in revenue but such increases are unlikely to allow for a recovery of the expenses for approximately the next two years. ITEM 5E. OFF BALANCE SHEET ARRANGEMENTS. None. 28 Back to Table of Contents ITEM 5F. TABULAR DISCLOSURE OF CONTRACTUAL OBLIGATIONS. Contractual Obligations Total Lessthan 1Year 1-3Years 4-5Years After 5Years Operating Leases US$ US$ US$ — — Total Contractual Cash Obligations US$ US$ US$ — — ITEM6. DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES ITEM 6A. DIRECTORS AND SENIOR MANAGEMENT Information concerning the Directors and Executive Officers of the Company are as follows: Name Age Position T.C. Leung 69 Chairman of the Board of Directors and Chief Executive Officer Jerry Wong 54 Director and Chief Financial Officer Alex Sham 49 Director Y.K. Liang 83 Director Ka Chong Cheang 84 Director Li Da Weng 68 Director Set forth below is a brief background of the executive officers and directors based upon the information supplied by them to the Company: T.C. Leung has been Chief Executive Officer and Chairman of the Board of Directors of both the Company and Far East since their inception. Before establishing Far East, Mr.Leung was an engineer for English Electric in England, from 1965 to 1968, and Lockheed Aircraft in Hong Kong, from 1968 to 1970. Mr.Leung also served as managing director of Eurotherm (Far East) Ltd. (“Eurotherm”) between 1971 and 1992. From 1988 until he retired in February2005, Mr.Leung had also served as managing director of Eurotherm Hong Kong. Mr.Leung received a Masters degree in Business Administration from the University of East Asia, Macau in 1986 and is a Chartered Engineer, a title bestowed upon a member of the Council of Engineering Institutions in the United Kingdom. Jerry Wong has served as Director and Chief Financial Officer of Far East since 1994 and has been with Far East since 1987. Mr.Wong has been the Chief Financial Officer and a Director of the Company since its inception. From 1985 until 1987, Mr.Wong worked for MUA Agencies Ltd., a subsidiary of a Hong Kong publicly listed company engaged in the insurance business, as deputy manager of its secretarial, legal and accounting department. From 1981 until 1985, Mr.Wong served as a senior accountant in Price Waterhouse-Hong Kong. He is a Fellow of the Association of Chartered Certified Accountants in the United Kingdom and a Certified Public Accountant in Hong Kong. Alex Sham has been a Director of the Company since its inception. Mr.Sham joined Far East in 1988 and has been its Sales Manager since 1993 and became a Director of Far East in 1996. Mr.Sham received a Bachelor of Science in Applied Chemistry from Hong Kong Baptist University in 1990. Prior to joining Far East, Mr.Sham was employed by the Environmental Protection Department of the Hong Kong Government from 1986 until 1988. Mr.Sham received a Master’s Degree in Business Administration from the University of Adelaide in 2003. Y.K. Liang has been a Director of the Company since February1998. Mr.Liang is a director of Wong Liang Consultants Ltd. (“Consultants”) and a member of the certified public accounting firm of Y.K. Liang& Co. (“LCO”). Mr.Liang has been associated with both Consultants and LCO for more than the past five years. Consultants is a general business consulting firm. Ka Chong Cheang has been a Director of the Company since December2005. From 1952 until 1977, he had been shipping manager for John Swire& Sons (Hong Kong) Ltd., a firm engaged in the importing and exporting shipping industry. For more than the past five years, Mr.Chong has been a business consultant. 29 Back to Table of Contents Li Da Weng, from 1993 until January2005, was the General Director of the Yangtze Valley Water Resources Protection Bureau (“YVWRPB”). He was employed by the YVWRPB in various positions, for more than 25 years, before he became the General Director in 1993. Since 2005, he has been the Secretary General of Yangtze Forum, a group of governments, businesses, universities and research institutes meeting on occasion to discuss issues on protecting and developing the Yangtze River, and since 1994 he has been a member of the Science and Technical Committee of Changjiang Water Resources Commission. Mr.Li Da Weng graduated from Hengyang Mining and Metallurgy College (now known as Nanhua University) in 1965 with a Bachelor’s Degree in Analytical Chemistry. From December1981 to December1983, he was a visiting scholar at the Canada’s Centre for Inland Waters, National Water Research Institute. Directors of the Company serve until the next annual meeting of shareholders of the Company and until their successors are elected and duly qualified. Officers of the Company are elected annually by the Board of Directors and serve at the discretion of the Board of Directors. None of the Company’s directors, officers or beneficial owners of ten percent or more of its Common Stock are required to file any reports pursuant to Section16(a)of the Exchange Act. The Company had2meetings of its Board of Directors during Fiscal 2012, while its Audit Committee had4meetings during Fiscal 2012. There are no material legal proceedings involving any director, officer or affiliate of the Company, owner of record or beneficially of more than five percent of the Company’s Common Stock or any associate of an foregoing. Key Employees George Hayek, Managing Director. He is the founder of Pact and Yixing and is a civil engineer (1967) and post-graduate certificate holder in sanitary engineering and environmental management from the American University of Beirut and the University of California at Irvine (in 1971 and 1988, respectively). Since 1971, he has occupied several key posts in water and waste-water treatment companies in the USA, the UK, Spain, Cyprus, The Middle East, Southeast Asia and the last 14 years in the PRC. From 1998 to date, he has been the managing director of Pact. His international experience helped Pact in securing most of the contracts with European and American multinational industries in the PRC. Yvonne Xia manages Pact and Yixing’s Procurement Department, as well as assisting the managing director in management of the various departments.She joined Pact-Yixing at the time of their formation in 1998. Ms.Xia is an environmental engineering graduate from Qing Hua University of Beijing (1989) and an EMBA graduate from the Olin School of Management of the Washington University (2003).She has several positions of increasing responsibility including management of engineering, sales, projects, procurement and projects while with Pact-Yixing. David YL Leung is the General Manager of Yixing Pact Environmental Technology Ltd, Shanghai. His responsibility includes management of engineering, sales, marketing, projects, and procurement. Before joining PACT, he was the Business Development Manager of Euro Tech (Far East) Ltd, the parent company of Yixing Pact in Hong Kong, and has been working for the parent company for more than 10 years. Mr. Leung has gained a solid sales and marketing experience in distributing power, analytical and scientific testing equipment in Hong Kong and Macao. He has also worked for a high tech Japanese company focus on power and electrical testing instrument in Japan from 2000 and 2001 as a trainee. Mr. Leung is an environmental studies graduate from Carleton University, Ottawa, Canada (1997) with a special focus on Environmental Impact Assessment, and a Master of Management graduate from Macquarie Graduate School of Management, Sydney Australia (2010). Mr. David YL Leung is the son of Mr. T.C. Leung, the Company’s Chief Executive Officer and Chairman. ITEM 6B. EXECUTIVE COMPENSATION. From the Company and its subsidiaries, for services rendered in all capacities to the Company and its subsidiaries during Fiscal 2012, T.C. Leung the Chairman of the Board and Chief Executive Officer received a yearly salary of US$ 154,000 and George Hayek, a Key Employee of the Company, received a yearly salary of US$ 110,000. David YL Leung, a Key Employee of the Company receives an annual salary of US$75,000 and is reimbursed for actual travel and lodging expenses in Shanghai. There is no other information with respect to the compensation paid by the Company and its subsidiaries, for services rendered in all capacities to the Company and its subsidiaries during Fiscal 2012 to the Chairman of the Board and Chief Executive Officer and a Key Employee of the Company. No other executive officer or employee received in excess of US$ 100,000 as compensation during Fiscal 2012. Compensation of Directors. Directors of the do not receive compensation for their services as directors; however, Board of Directors authorize the payment of compensation to the Directors for their attendance at regular and annual meetings of the Board and for attendance at committee meetings of the Board as is customary for similar companies. Directors are reimbursed for their reasonable out-of-pocket expenses in connection with their duties to the Company. 30 Back to Table of Contents Pension Plan. Prior to December1, 2000, the Company had only one defined contribution pension plan for all its Hong Kong employees. Under this plan, all employees were entitled to pension benefits equal to their own contributions 50% to 100% of individual fund account balances contributed by the Company, depending on their years of service with the Company. The Company was required to make specific contributions at approximately 10% of the basic salaries of the employees to an independent fund management company. With the introduction of the Mandatory Provident Fund Scheme, a defined contribution scheme managed by an independent trustee on December1, 2000, each of the Company and its employees who joined the Company subsequently makes monthly contributions to the scheme at 5% of the employee’s cash income as defined under the Mandatory Provident Fund legislation. Contributions of both the Company and its employees are subject to a maximum of HK$1,250 per month and thereafter contributions are voluntary and are not subject to any limitation. The Company and its employees made their first contributions in December2000. As stipulated by the rulesand regulations in the PRC, the Company contributes to state-sponsored retirement plans for its employees in the PRC. The Company contributes approximately 12% to 22% of the basic salaries of its employees, and has no further obligations for the actual payment of pension or post-retirement benefits beyond the annual contributions. The state-sponsored retirement plans are responsible for the entire pension obligations payable to retired employees. During the year ended December31, 2012, the aggregate contributions of the Company to the aforementioned pension plans and retirement benefit schemes was approximately US$ 364,000. Company Option Plans. The Company’s 2000 Officers and Directors Plan and 2002 Officers and Directors Plan (collectively referred to as the “Officers Plans”) provided for the grant of options to acquire Ordinary Shares to the Company’s executive officers and directors and persons holding the same positions with the Company’s subsidiaries. The 2000 Employees Plan and 2002 Employees Plan (collectively referred to as the “Employees Plan”) provided for the grant of options to acquire Ordinary Shares to key employees of the Company and its subsidiaries. A 2000 stock option plan provides for the issuance of options to officers, directors and employees as the Company’s Chairman of the Board of Directors and Chief Executive Officer may direct (the “2000 Stock Option Plan”). All foregoing plans are collectively referred to as the “Plans”. 217,407,53,454 and152,727 shares had been originally authorized for issuance under the 2000 Stock Option Plan, Employees Plan and the Officers Plans, respectively. No option was exercisable more than ten years from the date the option was granted. During Fiscal 2012, the sole Officer and Director of the Company to hold options to purchase Ordinary Shares of the Company was T.C. Leung, who held 30,909 options with a per share exercise price of US$ 3.22. Said options were granted pursuant to the 2002 Officers and Directors Plan and expired in November2012. As of December31, 2012, 280,349 optionshad been exercised, including 54,600 options, 72,236 options and 37,418 options exercised by Mr.Leung at prices of US$ 3.18, US$ 3.22and US$ 4.51 per share, respectively. The Company has set forth in this Report all required disclosure of additional compensation to its executive officers and directors including personal benefits and securities or properties paid or distributed which was not offered on the same terms to all full time employees during Fiscal 2012. Changes in outstanding options under various plans mentioned above were as follows: AsofDecember31, Number of Options Weighted average exercise price Number of Options Weighted average exercise price Number of Options Weighted average exercise price Outstanding, beginning of year Granted - - — Cancelled/Expired ) ) (9,927 ) (3.47 ) (39,517 ) (6.38 ) Exercised (-
